 

Published CUSIP Number: [  

]

 

 

SECOND LIEN TERM CREDIT AGREEMENT

 

$175,000,000

 

Dated as of February 12, 2007

 

among

FOAMEX L.P.,

as Borrower,

FOAMEX INTERNATIONAL INC.,

as Parent Guarantor,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

and

The Lenders Party Hereto

_____________

BARCLAYS CAPITAL

and

MORGAN STANLEY SENIOR FUNDING, INC.,

Co-Syndication Agents,

_____________

BANC OF AMERICA SECURITIES LLC,

BARCLAYS CAPITAL

and

MORGAN STANLEY SENIOR FUNDING, INC.,

Joint Lead Arrangers,

_____________

BANC OF AMERICA SECURITIES LLC,

Sole Bookrunning Manager

CAHILL GORDON & REINDEL LLP

80 Pine Street

New York, New York 10005

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

35

1.04

Rounding

35

1.05

Times of Day

35

1.06

Resolution of Drafting Ambiguities

35

 

ARTICLE II

 

THE COMMITMENTS AND BORROWING OF LOANS

 

2.01

Loans

36

2.02

Borrowings, Conversions and Continuations of Loans

36

2.03

Prepayments

37

2.04

Termination of Commitments

40

2.05

Repayment of Loans

40

2.06

Interest

41

2.07

Fees

41

2.08

Computation of Interest and Fees

42

2.09

Evidence of Debt

42

2.10

Payments Generally; Administrative Agent’s Clawback

42

2.11

Sharing of Payments by Lenders

44

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

44

3.02

Illegality

47

3.03

Inability to Determine Rates

48

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

48

3.05

Compensation for Losses

49

3.06

Mitigation Obligations; Replacement of Lenders

50

3.07

Survival

50

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

 

4.01

Conditions of Loans

50

 

-i-

 

--------------------------------------------------------------------------------



 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power; Compliance with Laws

56

5.02

Authorization; No Contravention

56

5.03

Governmental Authorization; Other Consents

56

5.04

Binding Effect

57

5.05

Financial Statements; No Material Adverse Effect

57

5.06

Litigation

58

5.07

No Default

58

5.08

Properties

58

5.09

Environmental Matters

59

5.10

Insurance

60

5.11

Taxes

60

5.12

ERISA Compliance

61

5.13

Subsidiaries; Equity Interests

62

5.14

Margin Regulations; Investment Company Act; Public Utility Holding

 

Company Act

62

5.15

Disclosure

63

5.16

Compliance with Laws

63

5.17

Solvency

63

5.18

Intellectual Property Matters

63

5.19

Security Documents

64

5.20

Use of Proceeds

65

5.21

Anti-Terrorism Law

65

5.22

Assumed Contracts

66

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

6.01

Financial Statements

66

6.02

Certificates; Other Information

67

6.03

Notices

68

6.04

Payment of Obligations

69

6.05

Preservation of Existence, Etc.

69

6.06

Maintenance of Properties

70

6.07

Maintenance of Insurance

70

6.08

Compliance with Laws

71

6.09

Books and Records

71

6.10

Inspection Rights

71

6.11

Use of Proceeds

72

6.12

Compliance in All Material Respects with Environmental Laws

72

6.13

Additional Collateral; Additional Guarantors

72

6.14

Security Interests; Further Assurances

74

6.15

Information Regarding Collateral

75

 

-ii-

 

--------------------------------------------------------------------------------



6.16

Affirmative Covenants with Respect to Leases

75

6.17

Interest Rate Protection

76

6.18

Ratings of Agreement

76

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

7.01

Liens

76

7.02

Investments

79

7.03

Indebtedness

80

7.04

Fundamental Changes

82

7.05

Asset Sales

83

7.06

Restricted Payments

84

7.07

Change in Nature of Business

85

7.08

Transactions with Affiliates

86

7.09

Sales and Leasebacks

87

7.10

Clauses Restricting Subsidiary Distributions

87

7.11

Market Regulations

88

7.12

Financial Covenant

88

7.13

[Reserved]

88

7.14

Modifications of Organization Documents and Other Documents,

 

Prepayment of Subordinated Indebtedness, Etc.

88

7.15

Change in Fiscal Year

89

7.16

Anti-Terrorism Law; Anti-Money Laundering

89

7.17

Embargoed Person

89

7.18

No Further Negative Pledge

90

7.19

Confirmation Order and Plan of Reorganization.

90

7.20

Acquisitions

90

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default

91

8.02

Remedies upon Event of Default

94

8.03

Application of Funds

95

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

9.01

Appointment and Authority

95

9.02

Rights as a Lender

96

9.03

Exculpatory Provisions

96

9.04

Reliance by Agents

97

9.05

Delegation of Duties

98

 

-iii-

 

--------------------------------------------------------------------------------



9.06

Resignation of Agent

98

9.07

Non-Reliance on Agent and Other Lenders

98

9.08

No Other Duties, Etc.

99

9.09

Agent May File Proofs of Claim

99

9.10

Collateral and Guaranty Matters

99

 

ARTICLE X

 

MISCELLANEOUS

 

10.01

Amendments, Etc.

100

10.02

Notices; Effectiveness; Electronic Communication

102

10.03

No Waiver; Cumulative Remedies

104

10.04

Expenses; Indemnity; Damage Waiver

104

10.05

Payments Set Aside

106

10.06

Successors and Assigns

106

10.07

Treatment of Certain Information; Confidentiality

110

10.08

Right of Setoff

111

10.09

Interest Rate Limitation

111

10.10

Counterparts; Integration; Effectiveness

111

10.11

Survival of Representations and Warranties

112

10.12

Severability

112

10.13

Replacement of Lenders

112

10.14

Governing Law, Jurisdiction; Etc.

113

10.15

Waiver of Jury Trial

114

10.16

USA PATRIOT Act Notice

114

10.17

Acknowledgment of Liens

114

10.18

Judgment Currency

114

10.19

No Advisory or Fiduciary Responsibility

115

 

 

SIGNATURES

S-1

SCHEDULES

2.01

Commitments

4.01(c)

Local Counsels

4.01(d)(v)

Landlord Access Agreements

4.01(e)

Mortgaged Property

5.06

Certain Litigation

5.09

Environmental Matters

5.12(b)

ERISA Compliance

5.13(a)

Subsidiaries

5.13(b)

Equity Interests

6.19

Post-Closing Collateral Matters

7.01

Existing Liens

7.02(g)

Existing Investments

 

-iv-

 

--------------------------------------------------------------------------------



7.02(l)

Certain Investments

7.03(c)

Existing Indebtedness

7.03(o)

Property Acquisitions

7.05

Certain Properties

7.07

Holdings Guarantees

7.09

Certain Sale and Leaseback Transactions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Exhibit A-1

Form of Borrowing or Conversion Notice

Exhibit A-2

Form of Prepayment Notice

Exhibit B

Form of Note

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Guaranty

Exhibit F

Form of Security Agreement

Exhibit G

Form of Perfection Certificate

Exhibit H

Form of Solvency Certificate

Exhibit I

Form of Landlord Access Agreement

Exhibit J

Form of Intercreditor Agreement

Exhibit K-1

Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP

Exhibit K-2

Opinion of Jauregui Navarrete y Nader, S.C.

Exhibit K-3

Opinion of Stikeman Elliott LLP

Exhibit L            Form of Affiliated Lender Agreement

-v-

 

--------------------------------------------------------------------------------



SECOND LIEN TERM CREDIT AGREEMENT

This SECOND LIEN TERM CREDIT AGREEMENT (this “Agreement”) is entered into as of
February 12, 2007, among FOAMEX L.P., a Delaware limited partnership (the
“Borrower”), FOAMEX INTERNATIONAL INC., a Delaware corporation (“Holdings”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) and Collateral Agent (in such
capacity, the “Collateral Agent”).

WHEREAS, Holdings and FMXI together own 100% of the partnership interests of the
Borrower;

WHEREAS, on September 19, 2005, Holdings, FMXI, the Borrower and certain
subsidiaries of the Borrower (collectively, the “Debtors”) filed voluntary
petitions for relief (the “Cases”) under chapter 11 of the Bankruptcy Code with
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and Foamex Canada filed an application for relief (the “Canadian Case”)
pursuant to Section 18.6 of the Companies’ Creditors Arrangement Act (Canada)
(the “CCAA”);

WHEREAS, on November 27, 2006, the Debtors filed their Second Amended Joint Plan
of Reorganization, as supplemented by an order of the Bankruptcy Court dated
December 20, 2006 (the “Plan of Reorganization”) and related Disclosure
Statement with the Bankruptcy Court in the Cases;

WHEREAS, on the Effective Date (as defined in the Plan of Reorganization),
Holdings and the Borrower shall substantially consummate the restructuring of
their organizational and capital structure, on the terms provided in the Plan of
Reorganization;

WHEREAS, pursuant to the Plan of Reorganization, as a condition to the
effectiveness of such Plan of Reorganization, the Debtors are required to
establish, as of the Effective Date, senior secured credit facilities to fund
payments to be made under the Plan of Reorganization. Concurrently with the
execution of this Agreement, the Borrower will enter into a senior secured
revolving credit facility in an aggregate principal amount of up to $175.0
million (the “Revolving Facility”), a senior secured first lien term loan
facility in an aggregate principal amount of up to $425.0 million (the “First
Lien Term Facility”) and the senior secured second lien term loan facility under
this Agreement in an aggregate principal amount of up to $175.0 million (the
“Second Lien Term Facility” and, together with the First Lien Term Facility, the
“Term Facilities”; the Term Facilities and the Revolving Facility, collectively,
the “Facilities”) to repay certain existing obligations of the Debtors on such
Effective Date and for the provision of working capital to the Borrower after
such Effective Date and for other general corporate purposes, and the Borrower
has requested that the Lenders make available to the Borrower the Second Lien
Term Facility to satisfy such condition;

WHEREAS, the Liens securing the Obligations shall be subordinated to the Liens
securing the First Lien Term Obligations;

 

--------------------------------------------------------------------------------



WHEREAS, pursuant to the Plan of Reorganization, as a condition to the
effectiveness of such Plan of Reorganization, Holdings is required to receive,
as of the Effective Date, gross proceeds (less put option premium plus call
option premium) of not less than $142.5 million from the issuance of its
Qualified Capital Stock, the net proceeds of which are contributed in cash to
the common equity of the Borrower (the “Equity Contribution”); and

WHEREAS, the Lenders are willing to make available to the Borrower the Second
Lien Term Facility upon the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

1.01       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Holdings or any of its Subsidiaries in
exchange for, or as part of, or in connection with, the aggregate consideration
for any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other similar agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any Person or business acquired in such Permitted
Acquisition; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP to be established in respect thereof by
Borrower or any of its Subsidiaries.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in accordance with Section 10.02.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, for
purposes of Section 7.08, the term “Af-

 

-2-

 

--------------------------------------------------------------------------------



filiate” shall also include another Person that directly or indirectly owns more
than 10% of any class of capital stock of such Person.

“Affiliated Lender” means any Person that (i) beneficially owns (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) 5% or more of any class of capital
stock of Holdings or any of its Subsidiaries and (ii) has executed and delivered
to the Administrative Agent an Affiliated Lender Agreement.

“Affiliated Lender Agreement” means an Affiliated Lender Agreement in the form
of Exhibit L.

“Agents” means the Administrative Agent, the Collateral Agent and the Control
Agent; and “Agent” shall mean any of them.

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments on the date of this Agreement is $175.0 million.

“Agreement” has the meaning assigned to such terms in the introductory paragraph
hereto.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.21.

“Applicable Rate” means with respect to any Loan, 4.75% per annum in the case of
Eurodollar Rate Loans and 3.75% per annum in the case of Base Rate Loans.

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
advises or manages a Lender.

“Arrangers” means Banc of America Securities LLC, Barclays Capital and Morgan
Stanley Senior Funding, Inc., in each case in their capacities as joint lead
arrangers in connection with the Second Lien Term Facility.

“Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger, amalgamation or
consolidation and including any sale and leaseback transaction) of any property
excluding sales of inventory in the ordinary course of business and dispositions
of Cash Equivalents by any Loan Party, (b) any sale or other disposition of all
or substantially all of the assets of any Mexican Subsidiary and (c) any
issuance or sale of any Equity Interests of the Borrower, any Subsidiary
Guarantor or any direct Subsidiary of any Loan Party, in the case of each of
(a), (b) and (c), to any Person other than (i) any Parent Company, (ii) the
Borrower, (iii) any Subsidiary Guarantor or (iv) other than for purposes of
Section 7.05, any other Subsidiary.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Ex-  

 

-3-

 

--------------------------------------------------------------------------------



hibit D or any other form approved by the Administrative Agent, in each case
which, among other things, shall require each Eligible Assignee to state whether
or not it is an Affiliated Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of January 1, 2006 and January 2, 2005 and
the related consolidated statements of operations, partners’ equity and cash
flows for the three fiscal years ended January 1, 2006, including the notes
thereto.

“Available Equity Issuance Amount” means, as of any date of determination, the
aggregate amount of Net Cash Proceeds of Equity Issuances after the Closing Date
minus (i) any amount of the Available Equity Issuance Amount used to make
Capital Expenditures, minus (ii) any amount of the Available Equity Issuance
Amount used to make Investments pursuant to Section 7.02(k) minus (iii) (A) for
purposes of calculating the Available Equity Issuance Amount in clause (vi) of
the definition of “Permitted Acquisitions,” the amount of the Available Equity
Issuance Amount utilized to effectuate one or more Permitted Acquisitions
pursuant to clause (vi) of the definition thereof or (B) for purposes of
calculating the Available Equity Issuance Amount in clause (vii) of the
definition of “Permitted Acquisitions,” the amount of the Available Equity
Issuance Amount utilized to effectuate one or more Permitted Acquisitions
pursuant to clause (vii) of the definition thereof.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Court” has the meaning assigned to such term in the second recital
hereto.

“Base Rate” means, for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

 

-4-

 

--------------------------------------------------------------------------------



“Borrowing” means a borrowing consisting of Loans of the same Type made,
converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.

“Borrowing or Conversion Notice” means a notice of (a) a borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be executed by the Borrower and substantially in the form of Exhibit A-1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Canadian Case” has the meaning assigned to such term in the second recital
hereto.

“Canadian Guaranty” means the Guaranty, dated as of the date hereof, made by
Foamex Canada in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Canadian Security Agreement” means the Deed of Hypothec, dated as of or about
the date hereof, between Foamex Canada and the Collateral Agent for the benefit
of the Secured Parties.

“Canadian Security Documents” means the Canadian Security Agreement and any
other agreements entered into by Foamex Canada pursuant to which the
Administrative Agent or Collateral Agent has been granted a Lien to secure any
of the Secured Obligations.

“Canadian Subsidiary” means any direct or indirect Subsidiary of Holdings which
is organized or amalgamated under the laws of Canada or any province or
territory thereof.

“Capital Expenditures” means, for any Person for any period, the sum of all
expenditures made by such Person or any of its consolidated Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that should be, in
accordance with GAAP, reflected as additions to the gross property, plant or
equipment accounts on a consolidated balance sheet of such Person, whether such
addition is due to purchase of properties for cash or financed by the incurrence
of Indebtedness; provided that an amount equal to the sum of

(i)        the amount of Net Cash Proceeds of Asset Sales and Extraordinary
Receipts applied to Capital Expenditures in accordance with Sections 2.03(b)(ii)
and (e);

(ii)         the purchase price of equipment the consideration for which is
either or a combination of (x) used or surplus equipment traded in at the time
of such purchase or (y) the proceeds of a concurrent sale of used or surplus
equipment, and

(iii)         the purchase price of the transaction described on Schedule
7.03(o)

 

-5-

 

--------------------------------------------------------------------------------



for such period may be excluded therefrom.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cases” has the meaning assigned to such term in the second recital hereto.

“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person; (b) time deposits and
certificates of deposit of any lender under the First Lien Credit Agreement or
the Revolving Credit Agreement or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia (or Canada
or any province thereof, in the case of Foamex Canada) (or organized under the
law of any country that is a member of the OECD in the case of Foamex Canada or
any of the Mexican Subsidiaries) having, capital and surplus aggregating in
excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such Person;
(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (d) commercial paper issued by any Person incorporated in the United
States rated at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person; (e) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (a) through (d) above; (f) in the case of Foreign
Subsidiaries, Investments made locally of a type comparable to those described
in clauses (a)-(e) of this definition; and (g) demand deposit accounts
maintained in the ordinary course of business.

“CCAA” has the meaning assigned to such term in the second recital hereto.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

-6-

 

--------------------------------------------------------------------------------



“Change of Control” means an event or series of events by which:

(a)          (i) Holdings at any time ceases to directly, or indirectly through
one or more Parent Companies, own 100% of the Equity Interests of the Borrower
or (ii) Holdings at any time ceases to directly or indirectly own 100% of the
Equity Interests of FMXI and each other Parent Company;

(b)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than one or more Equity Investors, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Stock of Holdings representing
50% or more of the total voting power represented by the Voting Stock of
Holdings; or

(c)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election to such board of directors or
whose nomination for election was approved by a vote of a majority of the
members of the board of directors of Holdings, which members comprising such
majority were either directors at the beginning of such period or whose election
or nomination for election was so approved and any new directors who receive the
vote of the Equity Investors in their election by the shareholders of Holdings)
cease for any reason to constitute a majority of the board of directors of
Holdings.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Closing Date” means February 12, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor collateral agent.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01 in the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Loan Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Confidential Information Memorandum” means that certain confidential
information memorandum dated January, 2007.

 

-7-

 

--------------------------------------------------------------------------------



“Confirmation Order” has the meaning assigned to such term in Section 4.01(b).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than (a) the current portion of any
Funded Debt of the Borrower and its Subsidiaries and, without duplication of
such Funded Debt, all Indebtedness consisting of revolving loans (including
swingline loans) under the Revolving Credit Agreement to the extent otherwise
included therein, (b) accruals for restructuring and reorganization reserves and
(c) accruals for payments pursuant to Sections 7.06(c) and (e)) on a
consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income after
provision for income taxes for such fiscal period, as determined in accordance
with GAAP on a consolidated basis and reported on the financial statements for
such period, plus, to the extent deducted in the determination of Consolidated
Net Income for such period, interest expense, federal, state, local and foreign
income taxes, depreciation and amortization expense and excluding any and all of
the following included in such Consolidated Net Income: (a) unusual and
non-recurring restructuring charges (or credits); (b) discontinued operations
charges or credits (with respect to discontinued operations which have ceased
doing business); (c) unusual and non-recurring reorganization and bankruptcy
charges (or credits); (d) gain or loss arising from the sale of any capital
assets; (e) gain or loss arising from any write-up (or write-down) in the book
value of any asset; (f) the effect of a change in accounting principle or other
pronouncement; (g) stock option expenses (or credits); and (h) gain or loss
arising from extraordinary items, as determined in accordance with GAAP.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to Permitted
Acquisitions and Asset Sales (other than any Permitted Acquisitions involving
the payment of Acquisition Consideration of less than $1.0 million and any Asset
Sales yielding gross proceeds of less than $1.0 million) consummated at any time
on or after the first day of the relevant Test Period as if each Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sales had been consummated on the day prior to the first day of such
period.

“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of all Indebtedness of the Borrower and its Subsidiaries
required to be shown as a liability on a consolidated balance sheet of the
Borrower and its Subsidiaries on such date, determined on a consolidated basis
in accordance with GAAP, but excluding Indebtedness of the Borrower and its
Subsidiaries of the type referred to in (a) clause (b) of the definition of
“Indebtedness” to the extent undrawn or reimbursed and (b) clause (c) of the
definition of “Indebtedness.”

“Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the Borrower and its Subsidiaries for such period
determined on a consolidated

 

-8-

 

--------------------------------------------------------------------------------



basis in accordance with GAAP, net of cash interest income; provided that (i) to
the extent directly related to the Transactions, fees and expenses shall be
excluded from the calculation of Consolidated Interest Expense and (ii)
Consolidated Interest Expense shall be calculated after giving effect to Swap
Contracts (including associated costs), but excluding unrealized gains and
losses with respect to Swap Contracts.

For any four quarter period ending prior to the first anniversary of the Closing
Date, Consolidated Interest Expense shall be calculated by multiplying
Consolidated Interest Expense for the period from the Closing Date through such
date of determination by 364 and dividing the product thereof by the difference
of (x) 364 minus (y) the number of days from the last day of such period to the
first anniversary of the Closing Date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such
consolidated net income (to the extent otherwise included therein): the income
(or loss) of any Person (other than a Subsidiary of the Borrower over which the
Borrower exercises Control) in which any Person other than the Borrower and its
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by the Borrower or
any of its Subsidiaries during such period.

“Consolidated Working Capital” means at any time Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust or other undertaking to which such Person is a party or
by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agent” has the meaning assigned to such term in the Intercreditor
Agreement.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

“Debt Issuance” means the incurrence by any Loan Party of any Indebtedness after
the Closing Date (other than as permitted by Section 7.03).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Bankruptcy and Insolvency Act (Canada) and the CCAA.

 

-9-

 

--------------------------------------------------------------------------------



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.06(b).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or (c) has been deemed insolvent or become the
subject of a bankruptcy, insolvency or similar proceeding.

“DIP Facility” means that certain Debtor-in-Possession Credit Agreement dated as
of September 22, 2005 among the Borrower, the guarantors party thereto, Foamex
Canada, the lenders party thereto, Bank of America, N.A. as administrative
agent, and Banc of America Securities LLC as sole lead arranger and sole book
manager.

“Discharge of First Lien Term Obligations” has the meaning assigned to such term
in the Intercreditor Agreement.

“Disclosure Statement” means the second amended disclosure statement of the
Debtors, describing the Plan of Reorganization (and the transactions and events
contemplated thereby), filed with the Bankruptcy Court on November 27, 2006, as
amended by the first supplement thereto approved by the Bankruptcy Court on
December 20, 2006.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to the date that is six months following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all Obligations (other
than contingent obligations for indemnification); provided that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the date
that is six months following the Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem any such Equity Interests pursuant to such provisions prior to the
repayment in full of the Obligations.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by (i) the Administrative Agent
and (ii) in the case of

 

-10-

 

--------------------------------------------------------------------------------



any assignment of all or a portion of any Commitment or Loan, or both, as the
case may be, unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) any natural person, (y) Holdings or any of its Subsidiaries or
(z) any Person (other than any Affiliated Lender) that beneficially owns (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) 5% or more of any class
of capital stock of Holdings or any of its Subsidiaries.

“Embargoed Person” has the meaning assigned to such term in Section 7.17.

“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or one or
more of its Subsidiaries or with respect to which a Loan Party or one or more of
its Subsidiaries could incur liability.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” means any and all applicable present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to pollution or protection of the Environment or to
protection of public health as it relates to Releases of or exposure to
Hazardous Materials, or to the Release or threatened Release of Hazardous
Materials, or natural resource damages and any and all Environmental Permits.

“Environmental Permit” means any permit, license, approval, consent or other
authorization required by or from a Governmental Authority under Environmental
Law.

“Equity Contribution” has the meaning assigned to such term in the seventh
recital hereto.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

-11-

 

--------------------------------------------------------------------------------



“Equity Investors” means D. E. Shaw Laminar Portfolios, L.L.C., Goldman, Sachs &
Co., Sigma Capital Associates, LLC, Par IV Master Fund, Ltd., and Sunrise
Partners Limited Partnership, or their respective Controlled Investment
Affiliates.

“Equity Issuance” means, without duplication, (i) any issuance or sale by
Holdings after the Closing Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event or Termination Event with respect to
a Pension Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or an employer under the PBA or other
Law or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or other Law; (c) a complete or partial withdrawal by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan or plan
regulated or governed by the PBA or other applicable legislation or notification
that a Multiemployer Plan or plan regulated or governed by the PBA is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA or other Law, or the commencement of proceedings by the PBGC or other
applicable Governmental Authority to terminate a Pension Plan or Multiemployer
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA or other Law for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, the PBA or other applicable legislation of any jurisdiction, upon any
Loan Party or any ERISA Affiliate; (g) the existence with respect to any Pension
Plan of an “accumulated funding deficiency” (as defined in Section 302 of ERISA
or Section 412 of the Code), whether or not waived (or for years for which
funding requirements are governed by the Pension Protection Act of 2006 (the
“PPA”), any failure to satisfy the applicable minimum funding standard under
Section 412(a)(2) of the Code, whether or not waived), the failure to make by
its due date a required installment under Section 412(m) of the Code (or, for
years for which the PPA applies to any Pension Plan, Section 430(j) of the Code)
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan or a Foreign Plan; (h) the making of any
amendment to any Pension Plan which could result in the imposition of a Lien or
the posting of a bond or other security; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Loan Party; or
(j) with respect to any Pension Plan of Foamex Canada, any failure to make a
mandatory contribution in respect of such Pension Plan.

 

-12-

 

--------------------------------------------------------------------------------



“Eurodollar Base Rate” means, for any Interest Period pertaining to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect two Business Days prior to the beginning of such Interest Period,
whether or not applicable to any Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurodollar funding (currently referred to as “Eurocurrency liabilities”).

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Amount” has the meaning assigned to such term in Section 2.03(g).

“Excess Cash Flow” means, for any period, an amount (if positive) equal to:
(i) the sum, without duplication, of (a) Consolidated EBITDA for such period,
plus (b) the Working Capital Adjustment for such period, plus (c) the proceeds
of repayments of Investments made pursuant to Section 7.02(b), plus (d) cash
received from Investments made pursuant to Section 7.02(k), in an aggregate
amount since the Closing Date not to exceed the aggregate amount of the
Investments made pursuant to such Section 7.02(k), minus (ii) the sum, without
duplication, of the amounts for such period of (a) Consolidated Interest Expense
for such period actually paid, (b) regularly scheduled payments of principal of
Funded Debt during such period, (c) Capital Expenditures paid in cash during
such period (excluding the proceeds of Equity Issuances used to finance such
payments), (d) payments made pursuant to Sections 7.06(c), (d) and (e),
(e) taxes of the Borrower and its Subsidiaries that were paid in cash during
such period, (f) cash used for Investments made pursuant to Sections 7.02(b),
(i), (k) or (l) during such period, or in the 90

 

-13-

 

--------------------------------------------------------------------------------



days following such period, in each case to the extent not deducted pursuant to
this clause (f) in any prior period, (g) cash charges actually paid in
connection with restructuring and reorganization programs, (h) the amount by
which the retirement benefit funding exceeds the related expense or minus the
amount by which it is less, and (i) to the extent included in the calculation of
Consolidated EBITDA, cash losses from discontinued operations for such period.

“Excess Cash Flow Period” means (i) the period taken as one accounting period
from the first day of the first fiscal quarter to commence after the Closing
Date and ending on December 30, 2007 and (ii) each fiscal year of the Borrower
thereafter.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by the overall net
income or net profit, franchise and branch profits or similar Taxes imposed, in
each case, on it (or, in the case of a pass-through entity for the purpose of
such taxes, any of its beneficial owners), by a jurisdiction (or any political
subdivision thereof) as a result of the recipient (or, in the case of a
pass-through entity for the purpose of such Taxes, any of its beneficial owners)
being organized, having a fixed place of business, doing business or being
deemed to be doing business in such jurisdiction (other than a business arising
or deemed to arise solely from any transaction contemplated under the Loan
Documents), (b) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), (i) any U.S. federal withholding
Tax that is imposed on amounts payable to such Lender under a law in effect at
the time such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a); provided that this subclause
(b)(i) shall not apply to any Tax imposed on a Lender in connection with an
interest or participation in any Loan or other obligation that such Lender was
required to acquire pursuant to Section 2.11, and (ii) any Tax that is
attributable to such Lender’s (or, in the case of a pass-through entity, any of
its beneficial owners’) failure to comply with Section 3.01(e), (c) any U.S.
withholding taxes that would not have been imposed if the Administrative Agent
were a “U.S. person” and a “financial institution,” both within the meaning of
Treasury Regulations section 1.1441-1 and (d) U.S. backup withholding taxes
imposed on payments hereunder, except to the extent they would not have been
imposed but for a change in law occurring following the time at which the Lender
or Administrative Agent, as the case may be, becomes a party hereto or
designates a new lending office (or an earlier-occurring change in law to the
extent that the Administrative Agent or such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a)) .

“Executive Order” has the meaning assigned to such term in Section 5.21.

“Extraordinary Receipts” means any insurance proceeds or condemnation awards
received by any Loan Party in respect of any inventory, equipment, fixed assets
or real property (including any improvements thereon) to replace or repair such
inventory, equipment, fixed as-

 

-14-

 

--------------------------------------------------------------------------------



sets or real property or reimburse such Loan Party for amounts previously
expended for such replacement or repair.

“Facilities” has the meaning assigned to such term in the fifth recital hereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the fee letter dated October 13, 2006 among Bank of America,
N.A., Banc of America Securities LLC, Morgan Stanley Senior Funding, Inc.,
Barclays Capital, Holdings and the Borrower.

“Filing Date” means September 19, 2005.

“Financial Officer” means, of any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Financial Statements Date” has the meaning assigned to such term in Section
5.12(a).

“First Lien Administrative Agent” means the “Administrative Agent” as defined in
the First Lien Credit Agreement.

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Credit Agreement.

“First Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among the Borrower, Holdings, the lenders party thereto, Bank
of America, N.A., as administrative agent and collateral agent, Morgan Stanley
Senior Funding, Inc. and Barclays Capital, as co-syndication agents, Banc of
America Securities LLC, Morgan Stanley Senior Funding, Inc. and Barclays
Capital, as joint lead arrangers, and Banc of America Securities LLC as sole
bookrunning manager, as amended, restated, supplemented or modified from time to
time to the extent permitted by this Agreement and the Intercreditor Agreement,
and (ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend (subject to the limitations set forth herein and in the
Intercreditor Agreement), refinance or replace in whole or in part the
indebtedness and other obligations outstanding under (x) the credit agreement
referred to in clause (i) or (y) any subsequent First Lien Credit Agreement,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a First Lien Credit Agreement hereunder. Any reference to the
First

 

-15-

 

--------------------------------------------------------------------------------



Lien Credit Agreement hereunder shall be deemed a reference to any First Lien
Credit Agreement then in existence.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as defined in the First Lien Credit Agreement, including each
mortgage and other security documents, guaranties and the notes issued
thereunder.

“First Lien Loans” means the loans made under the First Lien Credit Agreement.

“First Lien Term Obligations” means (a) obligations of the Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the First Lien Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrower and the other Loan Parties under the First Lien
Credit Agreement and the other First Lien Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrower and the other Loan Parties under or pursuant to the First Lien
Credit Agreement and the other First Lien Loan Documents.

“First Lien Secured Parties” means, collectively, (i) the First Lien
Administrative Agent, (ii) the First Lien Collateral Agent, (iii) each other
agent under the First Lien Credit Agreement, and (iv) each Person that is a
lender under the First Lien Credit Agreement.

“First Lien Term Facility” has the meaning assigned to such term in the fifth
recital hereto.

“FMXI” means FMXI, LLC, a Delaware limited liability company.

“Foamex Canada” means Foamex Canada Inc., a Canadian corporation.

“Foreign Lender” means a Lender that is not a U.S. Person within the meaning of
Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by Holdings or any of its Subsidiaries
with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not organized under the laws of the United States, any State thereof or
the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

-16-

 

--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any applicable law of
any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Granting Lender” has the meaning assigned to such term in Section 10.06(h).

“Guarantors” means, collectively, the Parent Companies and the Subsidiary
Guarantors.

“Guaranty” means, collectively, the Guaranty made by the Guarantors (other than
Foamex Canada) in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit E, the Canadian Guaranty and each
other guaranty and guaranty supplement delivered pursuant to Section 6.13(b).

“Hazardous Materials” means the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive mate-

 

-17-

 

--------------------------------------------------------------------------------



rials including any source, special nuclear or by-product material; petroleum,
crude oil or any fraction thereof; and any other pollutant or contaminant or
chemicals, wastes, materials, compounds, constituents or substances, subject to
regulation or which can give rise to liability under any Environmental Laws.

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.

“Improvements” means, with respect to any Property, all on-site improvements to
the Property, together with all fixtures, tenant improvements, and appurtenances
now or later to be located on the Property and/or in such improvements.

“Indebtedness” means, as to any Person at a particular time, the following
(without duplication):

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)

net obligations of such Person under any Swap Contract;

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course and any earn-out obligation until such earn-out obligation is recorded as
a liability on the balance sheet of such Person in accordance with GAAP);

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of such Indebtedness shall not exceed the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such indebtedness;

 

(f)

Capital Lease Obligations and Synthetic Lease Obligations;

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Disqualified Capital Stock in
such Person or any other Person (except any obligation to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of Holdings from present
or former officers, directors or employees of Holdings, the Borrower, or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
Holdings), valued, in the case of a redeemable preferred interest, at

 

-18-

 

--------------------------------------------------------------------------------



the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends;

 

(h)

Attributable Indebtedness of such Person; and

 

(i)

all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Capital Lease Obligation or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.07.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon each Loan Party which is an owner of Mortgaged Property and applicable to
the Mortgaged Property or any use or condition thereof.

“Intellectual Property” has the meaning assigned to such term in Section 5.18.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit J.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
and if agreed to by all Lenders, nine and 12 months thereafter, as selected by
the Borrower in its Borrowing or Conversion Notice; provided that:

 

-19-

 

--------------------------------------------------------------------------------



(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)         no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of obligations of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value thereof,
but net of cash repayments and sale proceeds in the case of Investments in the
form of Indebtedness and cash equity returns received as a distribution or
dividend or by redemption or sale.

“IRS” means the United States Internal Revenue Service.

“Landlord Access Agreement” means a Landlord Access Agreement, substantially in
the form of Exhibit I, or such other form as may reasonably be acceptable to the
Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lender” has the meaning assigned to such term in the introductory paragraph
hereto, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person

 

-20-

 

--------------------------------------------------------------------------------



that ceases to be a Lender as a result of an assignment in accordance with
Section 10.06 or an amendment of this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period.

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, deemed
trust, security interest or encumbrance of any kind or any arrangement to
provide priority or preference, including any easement, servitude, right-of-way
or other encumbrance on title to Real Property, in each of the foregoing cases
whether voluntary or imposed by law, and any agreement to give any of the
foregoing; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means this Agreement, each Note, the Security Documents, the
Guaranty and the Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon the business, operations, properties, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries,
taken as a whole; (b) material impairment of the ability of the Loan Parties
(taken as a whole) to fully and timely perform their obligations under any Loan
Document; (c) material impairment of the rights or remedies available to the
Lenders or the Collateral Agent under any Loan Document; or (d) a material
adverse effect on the Liens in favor of the Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens required under the Loan Documents.

“Maturity Date” means the seventh anniversary of the Closing Date.

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

“Mexican Security Documents” means, collectively, (i) the Acuña Mexican Pledge
Agreement among the Borrower, the Collateral Agent and the custodian party
thereto and (ii) the Juarez Mexican Pledge Agreement among the Borrower, the
Collateral Agent and the custodian party thereto and all documents, agreements
and instruments executed in connection with the foregoing, which in each case
shall be in form and substance reasonably satisfactory to the Collateral Agent.

 

-21-

 

--------------------------------------------------------------------------------



“Mexican Subsidiaries” means, collectively, Grupo Foamex de Mexico, S.A. de
C.V., Foamex de Mexico, S.A. de C.V., Foamex de Cuautitlán S.A. de C.V., Foamex
de Juárez, S.A. de C.V. and Foamex de Acuña, S.A. de C.V., in each instance, so
long as such entity is a Subsidiary of a Loan Party.

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust, leasehold mortgage, hypothecation, leasehold deed of trust or any
other document, creating and evidencing a Lien on a Mortgaged Property to secure
the Secured Obligations, which shall be substantially in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.

“Mortgaged Property” means (a) each Real Property identified as a Mortgaged
Property on Schedule 4.01(e) dated the Closing Date and (b) each Real Property,
if any, which shall be subject to a Mortgage delivered after the Closing Date
pursuant to Section 6.13(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)          with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds of such Asset Sale received by any Loan
Party or any Mexican Subsidiary (including cash proceeds subsequently received
(as and when received by any Loan Party or any Mexican Subsidiary) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Borrower’s good faith estimate of other taxes paid or payable (including any
payments required to be made pursuant to the Tax Sharing Agreement) resulting
from such sale or prepayment); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale, (y) any adjustment in sale price or (z) any
other liabilities retained by Holdings or any of its Subsidiaries associated
with the properties sold in such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts, net of
Tax Sharing Agreement requirements, shall constitute Net Cash Proceeds);
(iii) the Borrower’s good faith estimate of payments required to be made within
90 days of such Asset Sale with respect to unassumed liabilities relating to the
properties sold (provided that, to the extent such cash proceeds are not used to
make payments in respect of such unassumed liabilities within 90 days of such
Asset Sale, such cash proceeds, net of Tax Sharing Agreement requirements, shall
constitute Net Cash Proceeds); (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any obligations which are secured by a Lien
on the properties sold in such Asset Sale (so long

 

-22-

 

--------------------------------------------------------------------------------



as such Lien was permitted to encumber such properties under the Loan Documents
at the time of such sale) and which is repaid with such proceeds (other than any
such obligations assumed by the purchaser of such properties); and (v) other
reasonable fees and expenses actually incurred in connection therewith;

(b)          with respect to any Debt Issuance or any issuance or sale of Equity
Interests by any Loan Party, the cash proceeds thereof, net of reasonable fees,
underwriting discounts, commissions, costs and other expenses incurred in
connection therewith; and

(c)          with respect to any Extraordinary Receipts, the cash insurance
proceeds, condemnation awards and other compensation received in respect
thereof, net of all reasonable costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Extraordinary Receipts and net of (i) any portion of such proceeds, awards or
compensation constituting reimbursement or compensation for amounts previously
paid (or estimated in good faith will be required to be paid) by any Loan Party
in respect of the theft, loss, destruction, damage or other similar event
relating to such Extraordinary Receipts, (ii) the principal amount, premium or
penalty, if any, interest and other amounts on any obligations which are secured
by a Lien on the properties which are the basis of such Extraordinary Receipts
(so long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such receipt) and which is repaid with such proceeds,
and (iii) transfer and similar taxes and the Borrower’s good faith estimate of
other taxes paid or payable (including any payments required to be made pursuant
to the Tax Sharing Agreement) resulting from such Extraordinary Receipts or such
prepayment.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Note” means a promissory note made by the Borrower in favor of a Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
Loans made by such Lender to the Borrower.

“Obligations” means (a) obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise, of the Borrower and
the other Loan Parties under this Agreement and the other Loan Documents and (b)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.

“OFAC” has the meaning assigned to such term in Section 5.21.

 

-23-

 

--------------------------------------------------------------------------------



“Officer’s Certificate” means a certificate executed by a Responsible Officer in
his or her official (and not individual) capacity.

“on” when used with respect to any Property or any property adjacent to any
Property, means “on, in, under, above or about.”

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise taxes, or similar charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Parent Company” means Holdings, FMXI or any of their wholly owned subsidiaries
that is a parent company of the Borrower.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of December 14, 1993, as amended
on June 28, 1994, June 12, 1997, December 23, 1997, February 27, 1998, March 25,
2002 and December 28, 2006.

“Participant” has the meaning assigned to such term in Section 10.06(d).

“PBA” means the Pension Benefits Act of Ontario or any other Canadian federal,
provincial or territorial statute in relation to Plans sponsored by Foamex
Canada and all regulations thereunder as amended from time to time and any
successor legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means (i) any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years or (ii) any Foreign Plan.

“Perfection Certificate” means a certificate in the form of Exhibit G.

“Permitted Acquisition” means, with respect to any Loan Party, any transaction
or series of related transactions for the direct or indirect (a) acquisition of
all or substantially all of the property of any Person, or of any business or
division of any Person; (b) acquisition of in excess

 

-24-

 

--------------------------------------------------------------------------------



of 50% of the Equity Interests of any Person; or (c) merger or consolidation or
any other combination with the Borrower or any Subsidiary, if each of the
following conditions is met:

(i)         no Default then exists or would result therefrom;

(ii)         after giving effect to such transaction on a Pro Forma Basis from
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) (together with any financial information
provided pursuant to clause (iv) or, if no such financial information is
required under clause (iv), other similar financial information), the Borrower
shall be in compliance with the covenant set forth in Section 7.12 (assuming,
for purposes of Section 7.12, that such transaction, and all other Permitted
Acquisitions and Asset Sales (other than any Permitted Acquisitions involving
the payment of Acquisition Consideration of less than $1.0 million and any Asset
Sales yielding gross proceeds of less than $1.0 million) consummated since the
first day of the relevant Test Period for the financial covenant set forth in
Section 7.12 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant Test Period);

(iii)         the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(iv)         with respect to any transaction involving Acquisition Consideration
of more than $25.0 million, the Borrower shall have provided the Administrative
Agent for delivery to the Lenders with (A) historical financial statements for
the last three fiscal years (or, if less, the number of years since formation)
of the Person or business to be acquired (audited if available) and unaudited
financial statements thereof for the most recent interim period which are
available, including in each case, if available, footnotes thereto,
(B) reasonably detailed projections through the Maturity Date pertaining to the
Person or business to be acquired and updated projections for the Borrower after
giving effect to such transaction, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such transaction, and (D) all such other information and data
relating to such transaction or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent;

(v)         at least 3 Business Days (or 5 Business Days in the event
adjustments requiring acceptance by the Administrative Agent in accordance with
clause (iii) of the definition of “Pro Forma Basis”) prior to the proposed date
of consummation of the transaction, the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing compliance with
clause (ii) above), and (B) such transaction would not reasonably be expected to
result in a Material Adverse Effect;

(vi)         the aggregate amount of Acquisition Consideration for Permitted
Acquisitions consummated in any fiscal year, reduced by (x) the aggregate amount
of Net Cash Proceeds received during such fiscal year on account of any sale,
transfer or other dispo-

 

-25-

 

--------------------------------------------------------------------------------



sition by the Borrower or any Subsidiary Guarantor of any asset acquired
pursuant to a Permitted Acquisition and (y) the aggregate amount of Acquisition
Consideration for Permitted Acquisitions in such fiscal year which consisted of
Equity Interests of the Borrower or any Parent Company, which Equity Interests
were otherwise permitted to be issued hereunder, shall not exceed $50.0 million
(provided, however, that (x) if the aggregate amount of Permitted Acquisitions
made in any fiscal year shall be less than the maximum amount of Permitted
Acquisitions permitted under this clause (vi) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall may be added
to the amount of Permitted Acquisitions permitted under this clause (vi) for the
immediately succeeding (but not any other) fiscal year and (y) in determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be from the amount allocated to such fiscal year
(before giving effect to any carryover or the Available Equity Issuance Amount))
plus the Available Equity Issuance Amount plus an amount equal to the Net Cash
Proceeds from the Asset Sale described in Section B of Schedule 7.05 not
otherwise reinvested in accordance with Section 2.03(b)(ii) or applied to the
prepayment of First Lien Loans or Loans hereunder; and

(vii)         the aggregate amount of Acquisition Consideration for all
Permitted Acquisitions since the Closing Date, reduced by (x) the aggregate
amount of Net Cash Proceeds received on account of any sale, transfer or other
disposition by the Borrower or any Subsidiary Guarantor of any asset acquired
pursuant to a Permitted Acquisition occurring after the Closing Date and (y) the
aggregate amount of Acquisition Consideration for Permitted Acquisitions after
the Closing Date which consisted of Equity Interests of the Borrower or any
Parent Company, which Equity Interests were otherwise permitted to be issued
hereunder, shall not exceed $150.0 million plus the Available Equity Issuance
Amount plus an amount equal to the Net Cash Proceeds from the Asset Sale
described in Section B of Schedule 7.05 not otherwise reinvested in accordance
with Section 2.03(b)(ii) or applied to the prepayment of First Lien Loans or
Loans hereunder.

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to any Parent Company in order to pay (a) consolidated or combined
federal, state, local or foreign Taxes to the extent such Taxes do not exceed an
amount attributable to the taxable income of any Parent Company that is directly
attributable to, the Borrower or the Borrower’s Subsidiaries, to the extent such
Taxes are not payable directly by the Borrower or any of its Subsidiaries, which
payments, dividends and distributions by the Borrower are not in excess of the
Tax liabilities that would have been payable by any Parent Company, the Borrower
and the Borrower’s Subsidiaries on a stand-alone basis, or (b) Taxes of any
Parent Company not described in clause (a) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning assigned to such term in the third
recital hereto.

 

-26-

 

--------------------------------------------------------------------------------



“Platform” has the meaning assigned to such term in Section 6.02.

“PPA” has the meaning assigned to such term in the definition of “ERISA Event.”

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other jurisdiction (including the Civil
Code of Quebec) the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforceability, enforcement, validity
or effect of security interests or hypothecs.

“Premises” has the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” means on a pro forma basis with such adjustments as the chief
financial officer or treasurer of the Borrower shall reasonably and in good
faith determine to be appropriate to give effect to the Permitted Acquisition or
Asset Sale and any incurrence or repayment of Indebtedness in connection
therewith; provided that either (i) the net positive amount of all such
adjustments for any Permitted Acquisition shall not exceed 10% of the increase
in Consolidated EBITDA from such Permitted Acquisition for the applicable Test
Period, (ii) such adjustments would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act, or (iii) such adjustments are deemed
acceptable by the Administrative Agent in its sole discretion.

“Pro Rata Share” means, with respect to each Lender as of any date, (i) at or
prior to the funding on the Closing Date, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the Commitment of such Lender and the denominator of which is the amount of the
Aggregate Commitments on such date and (ii) thereafter, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the aggregate outstanding principal amount of the Loans of such Lender and the
denominator of which is the aggregate outstanding principal amount of the Loans
of all Lenders, in each case on such date.

“Property” means, with respect to any Mortgage, the property, the Improvements
and all other property constituting the “Mortgaged Property,” as described in
the Mortgage, or subject to a right, lien or security interest to secure the
Loan pursuant to any other Loan Document.

“Public Lender” has the meaning assigned to such term in Section 6.02.

“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment.

“Register” has the meaning specified in Section 10.06(c).

 

-27-

 

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys,
accountants, trustees and advisors of such Person and of such Person’s
Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders whose
aggregate Pro Rata Shares exceed 50%, after disregarding Loans of Affiliated
Lenders in the manner contemplated by any Affiliated Lender Agreements.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or assistant treasurer of
a Loan Party or any other officer having substantially the same authority and
responsibility.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of
Holdings or any of its Subsidiaries, or (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of any Parent Company, the Borrower or any
of its Subsidiaries.

“Revolving Administrative Agent” means the “Administrative Agent” as defined in
the Revolving Credit Agreement.

“Revolving Credit Agreement” means (i) that certain credit agreement dated as of
the date hereof among the Borrower, Holdings, certain Affiliates of Holdings,
the lenders party thereto, Bank of America, N.A., as administrative agent, Banc
of America Securities LLC, as sole lead arranger and sole bookrunning manager
and certain other Persons, as amended, restated, supplemented or modified from
time to time to the extent permitted by this Agreement and the Intercreditor
Agreement, and (ii) any other credit agreement that has been incurred to extend
(subject to the limitations set forth herein and in the Intercreditor
Agreement), refinance or replace in whole or in part the indebtedness and other
obligations or commitments outstanding

 

-28-

 

--------------------------------------------------------------------------------



under (x) the credit agreement referred to in clause (i) or (y) any subsequent
Revolving Credit Agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Revolving Credit Agreement
hereunder. Any reference to the Revolving Credit Agreement hereunder shall be
deemed a reference to any Revolving Credit Agreement then in existence.

“Revolving Facility” has the meaning assigned to such term in the fifth recital
hereto.

“Revolving Loan Documents” means the Revolving Credit Agreement and the other
“Loan Documents” as defined in the Revolving Credit Agreement, including
security documents, guaranties, letter of credit documents and the notes issued
thereunder.

“Revolving Loans” means the loans under the Revolving Credit Agreement.

“Revolving Obligations” means (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Revolving Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower and the other
Loan Parties under the Revolving Credit Agreement in respect of any letter of
credit issued thereunder when and as due, including reimbursement obligations in
respect of disbursements under any letter of credit, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Borrower and the other
Loan Parties under the Revolving Credit Agreement and the other Revolving Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower and the other Loan Parties under or
pursuant to the Revolving Credit Agreement and the other Revolving Loan
Documents and (c) all other “Obligations” as defined in the Revolving Credit
Agreement.

“Revolving Secured Parties” means, collectively, (i) the Revolving
Administrative Agent, (ii) each other agent under the Revolving Credit
Agreement, (iii) each Person that is a lender or letter of credit issuer under
the Revolving Credit Agreement and (iv) each other Person that is a holder of
any Revolving Obligations.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions or any foreign
Governmental Authority exercising similar functions.

“Second Lien Term Facility” has the meaning assigned to such term in the fifth
recital hereto.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is second in
priority only to the Liens

 

-29-

 

--------------------------------------------------------------------------------



created under the First Lien Loan Documents or, with respect to Liens on the ABL
Collateral (as defined in the Intercreditor Agreement), is third in priority
only to the Liens created under the Revolving Loan Documents and the First Lien
Loan Documents (in each case, subject to Permitted Liens).

“Secured Obligations” means the Obligations.

“Secured Parties” means, collectively, (i) the Administrative Agent, (ii) the
Collateral Agent, (iii) each other Agent and (iv) the Lenders.

“Securities Act” means the Securities Act of 1933.

“Securities Collateral” has the meanings assigned to such term in the Security
Agreement.

“Security Agreement” means a security agreement substantially in the form of
Exhibit F among the Loan Parties (other than Foamex Canada) and the Collateral
Agent for the benefit of the Secured Parties.

“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement, the Canadian Security Agreement
or the Canadian Security Documents (a) on the Closing Date or (b) thereafter
pursuant to Section 6.13.

“Security Documents” means the Security Agreement, the Intercreditor Agreement,
the Mortgages (if any), the Canadian Security Agreement, the Mexican Pledge
Agreements and each other security agreement, pledge agreement or other document
or agreement delivered in accordance with applicable law to grant, or purport to
grant, a security interest in any property as collateral for the Secured
Obligations.

“Significant Subsidiary” has the meaning assigned to such term in Rule 1.02(w)
of Regulation S-X under the Securities Act.

“Solvency Certificate” means a certificate signed by a Responsible Officer of
the Borrower, substantially in the form of Exhibit H.

“SPC” has the meaning assigned to such term in Section 10.06(h).

“Subordinated Indebtedness” means Indebtedness of the Borrower or any other Loan
Party that is by its terms subordinated in right of payment to the Obligations,
the Revolving Obligations and the First Lien Term Obligations of the Borrower
and such other Loan Party, as applicable.

“Subsidiary” means, of a Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person or any other Person which is
or is required to be consolidated with such Person in the consolidated financial
statements of such Person in ac-

 

-30-

 

--------------------------------------------------------------------------------



cordance with GAAP; provided that Foamex Asia Co., Ltd., a private limited
company organized under the laws of the Kingdom of Thailand (“Foamex Thailand”),
shall not be deemed to be a Subsidiary of the Borrower for so long as the
Borrower does not have direct or indirect control of the management of such
Person. Unless the context otherwise requires, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors” means, collectively, each existing and future direct and
indirect Subsidiary of the Borrower and Foamex Canada, other than any Foreign
Subsidiary organized under the laws of any jurisdiction other than Canada or any
province thereof.

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than one year prior to the date of delivery thereof unless
there shall have occurred within one year prior to such date of delivery any
exterior construction on the site of such Mortgaged Property or any easement, or
right of way or other interest in the Mortgaged Property has been granted or
become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
surveys delivered pursuant to Section 4.01(e)(viii) shall be dated as of a date
reasonably satisfactory to the Administrative Agent, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required under the definition of “Title Policy” hereunder or (b) otherwise
reasonably acceptable to the Collateral Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

-31-

 

--------------------------------------------------------------------------------



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Tax Sharing Agreement” means the First Amended and Restated Tax Sharing
Agreement, dated as of December 14, 1993, among the Borrower, Holdings and FMXI,
as amended on June 12, 1997, as further amended on December 23, 1997, as further
amended on February 27, 1998, as further amended on December 28, 2006 and as
further amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof and hereof.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (including
penalties, interest and additions to tax), now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority.

“Term Facilities” has the meaning assigned to such term in the fifth recital
hereto.

“Termination Event” means (a) the withdrawal of any Loan Party or any Subsidiary
from a Pension Plan during a plan year; or (b) the filing of a notice of intent
to terminate in whole or in part a Pension Plan or the treatment of a Pension
Plan amendment as a termination thereof; or (c) the institution of proceedings
by any Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Pension Plan; or (d) with respect to Foamex Canada,
any other event or condition which is reasonably likely to constitute grounds
for the termination of, winding-up or partial termination of winding-up or the
appointment of a trustee to administer, any Pension Plan.

“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period).

“Title Company” means any title insurance company as shall be retained by the
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” means with respect to each Mortgage, a policy of title insurance
(or pro forma or marked-up title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid second
mortgage Lien on the Mortgaged Property and fixtures described therein subject
to Permitted Liens in the amount equal to not less than 100% of the fair market
value of such Mortgaged Property and fixtures, which fair market value shall be
determined by the Collateral Agent and the Borrower in their reasonable judgment
and which policy (or such pro forma or marked-up commitment) shall (A) be issued
by the Title Company, (B) to the extent necessary, include such reinsurance
arrangements as shall be rea-

 

-32-

 

--------------------------------------------------------------------------------



sonably acceptable to the Collateral Agent and approved by the Borrower,
(C) have been supplemented by such endorsements (unless endorsements are not
available or are prohibitively expensive) as shall be reasonably requested by
the Collateral Agent, and (D) evidence reasonably acceptable to the Collateral
Agent of payment by the Borrower of all Title Policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies referred to herein.

“Transaction Documents” means the Revolving Loan Documents, the First Lien Loan
Documents and each other Plan Supplement Document (as defined in the Plan of
Reorganization).

“Transactions” means, collectively, (a) the funding of the Loans and the First
Lien Loans, (b) the Equity Contribution, (c) the initial funding of the
Revolving Loans and the effectiveness of the Revolving Loan Documents, (d) the
consummation of the other transactions contemplated by the Plan of
Reorganization, and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including netting services, deposit
accounts, funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services.

“Type” means the character of a Loan as a Base Rate Loan or a Eurodollar Rate
Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction or any other
applicable law governing the validity, enforceability, enforcement, perfection
and effect of perfection and non-perfection of a security interest or other
applicable Lien, including the Personal Property Security Act in force in the
Province of Ontario and the Civil Code of Quebec.

“United States” and “U.S.” mean the United States of America.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

“Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities.

“Working Capital Adjustment” means, for any period on a consolidated basis, the
amount (which may be a negative number) by which Consolidated Working Capital as
of the beginning

 

-33-

 

--------------------------------------------------------------------------------



of such period exceeds (or is less than) Consolidated Working Capital as of the
end of such period.

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)             The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (iii) the
words “herein,” “hereof,” “hereto” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c)              Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

(d)              For purposes of any Collateral located in the Province of
Quebec or charged by any deed of hypothec (or any other Loan Document) and for
all other purposes pursuant to which the interpretation or construction of a
Loan Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (i) “personal
property” shall be deemed to include “movable property,” (ii) “real property”
shall be deemed to include “immovable property,” (iii) “tangible property” shall
be deemed to include “corporeal property,” (iv) “intangible property” shall be
deemed to include “incorporeal property,” (v) “security interest” and “mortgage”
shall be deemed to include a “hypothec,” (vi) all references to filing,
register-

 

-34-

 

--------------------------------------------------------------------------------



ing or recording under the UCC or the Personal Property Security Act in force in
the Province of Ontario (or other province or territory of Canada) shall be
deemed to include publication under the Civil Code of Quebec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset,” “right of setoff” or similar expression shall be deemed to
include a “right of compensation,” (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, and (x) an “agent” shall be deemed to include
a “mandatary.”

 

1.03

Accounting Terms.

(a)>             Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b)              Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) in the
event that such change in GAAP modifies any item in the financial statements of
the Borrower in an amount exceeding $1.0 million, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP; provided further
that such reconciliation shall be required to be provided until the earlier of
(i) the date such ratio or requirement shall be so amended and (ii) the fourth
fiscal quarter to occur following such change.

1.04       Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06       Resolution of Drafting Ambiguities. The Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents, that it and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be re-

 

-35-

--------------------------------------------------------------------------------



solved against the drafting party shall not be employed in the interpretation of
the Loan Documents.

ARTICLE II

 

THE COMMITMENTS AND BORROWING OF LOANS

2.01       Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a loan (each such loan, a “Loan”) to the
Borrower on the Closing Date, in the amount of such Lender’s Commitment. Amounts
borrowed as Loans under this Section 2.01 and subsequently repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02

Borrowings, Conversions and Continuations of Loans.

(a)             The borrowing of Loans, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 2:00 p.m., three Business Days prior to the requested
date of any borrowing of, conversion to or continuation of Eurodollar Rate
Loans, or (ii) 2:00 p.m., at least one Business Day prior to the requested date
of any borrowing of Base Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing or Conversion Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each conversion
to or continuation of Eurodollar Rate Loans shall be in an amount equal to $1.0
million or a whole multiple of $1.0 million in excess thereof. Each Borrowing or
Conversion Notice (whether telephonic or written) shall specify (i) in the case
of a conversion or continuation, whether the Borrower is requesting a conversion
of Loans from one Type to the other or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Borrowing or Conversion Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests the borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Borrowing or Conversion
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)              Following receipt of a Borrowing or Conversion Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of the initial borrowing of Loans, (i) each Lender shall
make the amount of its Loan available to the Administrative Agent in Dollars in
immediately available

 

-36-

 

--------------------------------------------------------------------------------



funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Borrowing or Conversion Notice and
(ii) upon satisfaction or waiver of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (A) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (B) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

(c)             Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)             The Administrative Agent shall promptly notify the Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e)             After giving effect to all borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 5 Interest Periods in effect with respect to Loans.

 

2.03

Prepayments.

(a)              Optional. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part subject to the premium set forth in Section 2.03(i); provided that (A) such
notice must be received by the Administrative Agent not later than 2:00 p.m. (i)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) one Business Day prior to any date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1.0 million or a whole multiple of $1.0 million in excess thereof or the entire
principal amount thereof then outstanding; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or the entire principal amount thereof then outstanding. Each
such notice shall be in the form of Exhibit A-2 and shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by any additional amounts required pursuant to Section 3.05.

 

-37-

 

--------------------------------------------------------------------------------



(b)             Asset Sales. Not later than ten Business Days following the
receipt by any Loan Party or any of the Mexican Subsidiaries of any Net Cash
Proceeds of any Asset Sale, the Borrower shall, subject to Section 2.03(j),
prepay Loans in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:

(i)     no such prepayment shall be required under this Section 2.03(b) with
respect to (A) any Asset Sale permitted by Section 7.05(a), (b), (c) or (d),
(B) the disposition of property which constitutes Extraordinary Receipts or
other insurance proceeds or condemnation awards, (C) other Asset Sales for fair
market value resulting in less than $1.2 million in Net Cash Proceeds in the
aggregate in any fiscal year; provided, however, that (x) if the aggregate
amount of Asset Sales made in any fiscal year shall be less than the maximum
amount of Asset Sales permitted under this clause (C) for such fiscal year
(before giving effect to any carryover), then an amount of such shortfall may be
added to the amount of Asset Sales permitted under this clause (C) for the
immediately succeeding (but not any other) fiscal year and (y) in determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be from the amount allocated to such fiscal year
(before giving effect to any carryover) or (D) prior to the Discharge of
Revolving Obligations (as defined in the Intercreditor Agreement) any Asset Sale
of Collateral in which the Revolving Administrative Agent has a Lien prior to
the Lien of the Collateral Agent; and

(ii)    so long as no Event of Default shall then exist or would arise therefrom
and (A) to the extent that the aggregate of such Net Cash Proceeds of Asset
Sales not described in clause (i) above that are reinvested in accordance with
this clause (ii) shall not exceed the sum of (x) $10.0 million since the Closing
Date plus (y) $5.0 million in any fiscal year of the Borrower or (B) such Net
Cash Proceeds result from the Asset Sale described in Section B of Schedule
7.05, then, in each case, such proceeds shall not be required to be so applied
on such date to the extent that the Borrower shall have delivered a certificate
to the Administrative Agent on or prior to such date stating that an amount
equal to such Net Cash Proceeds are expected to be or have been reinvested in
fixed or capital assets or used to make Permitted Acquisitions or the
acquisition permitted by Section 7.02(l) or acquire a brand or trademark and
related assets within 365 days (or 18 months, with respect to the Net Cash
Proceeds of the Asset Sale described in Section B of Schedule 7.05) following
the date of such Asset Sale (which certificate shall set forth the estimates of
the proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within such 365-day period (or 18-month
period, as the case may be), an amount equal to such unused portion shall be
applied on or before the last day of such period as a mandatory prepayment as
provided in this Section 2.03(b).

(c)             Debt Issuance. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Debt Issuance by any Loan Party, the
Borrower shall, subject to Section 2.03(j), prepay Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds.

(d)             [Reserved].

 

-38-

 

--------------------------------------------------------------------------------



(e)             Extraordinary Receipts. Not later than five Business Days
following the receipt by any Loan Party of any Net Cash Proceeds from any
Extraordinary Receipts, the Borrower shall, subject to Section 2.03(j), prepay
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds; provided
that:

(i)     so long as no Event of Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Borrower shall have delivered a certificate to the Administrative Agent on
or prior to such date stating that an amount equal to such Net Cash Proceeds
have been or are expected to be used to repair, replace or restore any property
in respect of which such Net Cash Proceeds were paid or to reinvest in other
fixed or capital assets or used to make Permitted Acquisitions or the
acquisition permitted by Section 7.02(l) or acquire a brand or trademark and
related assets no later than 365 days following the date of receipt of such
proceeds; and

(ii)    if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period, an amount equal to such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.03(e).

(f)             Excess Cash Flow. No later than 30 days after the audited
consolidated financial statements of Borrower and its Subsidiaries for each
fiscal year have been or should have been delivered pursuant to Section 6.01(a),
the Borrower shall prepay Loans in an aggregate amount equal to (i) the
Applicable Percentage of Excess Cash Flow for the Excess Cash Flow Period then
ended minus (ii) the aggregate amount of all prepayments of the Loans plus the
aggregate amount of all prepayments or repayments of the First Lien Term
Obligations during such Excess Cash Flow Period (except to the extent such
prepayment or repayment of the First Lien Term Obligations reduced Excess Cash
Flow by operation of clause (ii)(b) of the definition thereof). “Applicable
Percentage” means (i) if the Leverage Ratio as of the end of such Excess Cash
Flow Period is greater than or equal to 3.25:1.00, 50%, and (ii) if the Leverage
Ratio as of the end of such Excess Cash Flow Period is less than 3.25:1.00, 25%.

(g)             Application of Prepayments. Amounts to be applied pursuant to
this Section 2.03 to the prepayment of Loans shall be applied first to reduce
outstanding Base Rate Loans. Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans. Notwithstanding the foregoing,
if the amount of any prepayment of Loans required under this Section 2.03 shall
be in excess of the amount of the Base Rate Loans at the time outstanding (an
“Excess Amount”), the Borrower shall have the option to either (A) prepay only
the portion of the amount of such prepayment as is equal to the amount of such
outstanding Base Rate Loans and deposit the Excess Amount in an escrow account
on terms reasonably satisfactory to the Collateral Agent and the Borrower;
provided that (i) the Excess Amount shall be applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
for Eurodollar Rate Loans; (ii) interest in respect of the Excess Amount shall
continue to accrue thereon at the rate provided hereunder for the Loans which
the Excess Amount is intended to repay until the Excess Amount (and any returns
on investment relating thereto) shall have been used in full to repay such
Loans; (iii) at any time while a Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to the payment of such Loans in
an amount equal to the

 

-39-

 

--------------------------------------------------------------------------------



Excess Amount; and (iv) the option under this clause (A) shall not be available
if the escrow account referred to above is not established prior to the date
required for prepayment or (B) prepay all of such Loans immediately, together
with any amounts owing to the Lenders under Section 3.05.

(h)              Notice of Prepayment. The Borrower shall notify the
Administrative Agent by written notice of any mandatory prepayment hereunder
(i) in the case of prepayment of a Eurodollar Rate Loan, not later than 2:00
p.m., three Business Days before the date of prepayment and (ii) in the case of
prepayment of a Base Rate Loan, not later than 2:00 p.m., one Business Day
before the date of prepayment. Each such notice shall be irrevocable. Each such
notice shall be in the form of Exhibit A-2 and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.03.
Prepayments shall be accompanied by accrued interest as required by Section
2.06.

(i)              Prepayment Premium. Each prepayment pursuant to this Section
2.03, whether optional or mandatory, or any assignment of a Lender’s Loans under
Section 10.13 because such Lender is a non-consenting Lender, shall be
accompanied by a premium payable by the Borrower equal to (i) if such prepayment
or payment is made after the Closing Date but on or prior to the first
anniversary of the Closing Date, 2% of the aggregate principal amount of the
Loans so prepaid and (ii) if such prepayment or payment is made after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 1% of the aggregate principal amount of the Loans so prepaid.

(j)              Compliance with First Lien Credit Agreement. Notwithstanding
anything to the contrary, (i) no prepayments of Loans shall be required or
permitted pursuant to this Section 2.03 if such prepayment is prohibited by the
First Lien Credit Agreement and (ii) no prepayments of Loans shall be required
pursuant to Section 2.03(b), (c) or (e) except to the extent of the amount of
Net Cash Proceeds required to be applied toward such prepayment that remains
after the Discharge of First Lien Term Obligations or the waiver of prepayment
obligations under the First Lien Credit Agreement (it being understood that
amounts actually applied toward prepayment of First Lien Term Obligations
pursuant to provisions in the First Lien Credit Agreement analogous to Section
2.03(b), (c) or (e) of this Agreement shall reduce the amount required to be
applied toward prepayments under Section 2.03(b), (c) or (e), as applicable, of
this Agreement).

2.04       Termination of Commitments. The Commitments of each Lender shall
automatically terminate on the Closing Date upon the borrowing of the Loans on
such date; provided that the Commitments shall terminate at 5:00 p.m. on
February 12, 2007 if the Closing Date has not occurred prior to such time.

2.05       Repayment of Loans. The Borrower shall repay to the Administrative
Agent the aggregate principal amount of all Loans outstanding for the ratable
account of the Lenders on the Maturity Date.

 

-40-

 

--------------------------------------------------------------------------------



 

2.06

Interest.

 

(a)

Subject to the provisions of subsection (b) below:

(i)     each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and

(ii)    each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

(b);              Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall, to
the extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal, if
any, of or interest on any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in Section 2.06(a) or (ii) in the case of any other overdue
amount, 2% plus the rate applicable to Base Rate Loans as provided in Section
2.06(a)(ii) (in either case, the “Default Rate”).

(c)             Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto; provided that (i) interest
accrued pursuant to Section 2.06(b) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

(d)              For the purpose of complying with the Interest Act (Canada), it
is expressly stated that where interest is calculated pursuant hereto at a rate
based upon a 360-day period (for the purposes of this Section, the “first
rate”), the yearly rate or percentage of interest to which the first rate is
equivalent is the first rate multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, and the
parties hereto acknowledge that there is a material distinction between the
nominal and effective rates of interest and that they are capable of making the
calculations necessary to compare such rates and that the calculations herein
are to be made using the nominal rate method and not on any basis that gives
effect to the principle of deemed reinvestment of interest.

 

2.07

Fees.

(a)             The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.

(b)             The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.

 

-41-

 

--------------------------------------------------------------------------------



2.08       Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, continued or converted from a Loan of another Type and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.10(a), bear interest for one day. Any
change in the interest rate on a Loan resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change becomes effective. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.09

Evidence of Debt.

(a)             The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(b)             Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

2.10

Payments Generally; Administrative Agent’s Clawback.

(a)             General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on

 

-42-

 

--------------------------------------------------------------------------------



the next following Business Day, and such extension of time shall be reflected
in computing interest or fees, as the case may be.

(b)        (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender agrees to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.

(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(iii)   A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)              Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Loans set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)              Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do

 

-43-

 

--------------------------------------------------------------------------------



so on such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payment under Section 10.04(c).

(e)              Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.11       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with their respective Pro Rata Share,
provided that:

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)              Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall (except to the extent required by law) be made free and clear of and
without deduction or withholding for any Indemnified Taxes, provided that if any
Loan Party shall be required by applicable law to deduct any Indemnified Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions of such Taxes (including deductions
applicable to additional sums payable under this section) the Administrative
Agent or Lender, as the case may

 

-44-

 

--------------------------------------------------------------------------------



be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Loan Party shall make such deductions
and (iii) the applicable Loan Party shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b)              Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower and each other Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, excluding, in each case, such amounts imposed as a result
of an assignment, transfer or grant of a participation.

(c)             Indemnification by the Borrower. The Borrower and each other
Loan Party shall indemnify the Administrative Agent and each Lender (and in the
case of any such party that is a pass-through entity for purposes of the
Indemnified Tax in question, any of the beneficial owners of such party), within
10 days after a written demand setting forth the amount and the reasons in
reasonable detail therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this section) paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth the amount of such payment or liability and the
reasons for and calculation of such payment or liability in reasonable detail
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)             Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes by the Borrower or any other Loan Party to a Governmental
Authority, the Borrower or such Loan pArty shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)              Status of Lenders. Any Lender (and, if a pass-through entity,
any of its beneficial owners) that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower or
any Guarantor is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender (and,
if a pass-through entity, any of its beneficial owners), if requested by the
Borrower or the Administrative Agent, shall, to the extent it may lawfully do
so, deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not any payment
made hereunder or under any other Loan Document to such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in this subclause (e), no Lender (or, in the case of a
Lender that is a pass-through entity, its owners) will be required to provide
any

 

-45-

 

--------------------------------------------------------------------------------



documentation with regard to any tax imposed by a jurisdiction other than the
United States if in such party’s good faith sole discretion, such submission
would subject it to unreimbursed expense or would otherwise be disadvantageous
to such party.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender (and, if a
pass-through entity, any of its beneficial owners) shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, but only if such Foreign Lender or beneficial owner is
legally entitled to do so), whichever of the following is applicable:

(i)      duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor thereto) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii)    duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor thereto),

(iii)   in the case of a Foreign Lender (or, in the case of a pass-through
entity, any of its beneficial owners) claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender or beneficial owner is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor thereto), and/or

(iv)   any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

From time to time, each Lender shall (i) promptly notify the Administrative
Agent of any change in such Lender’s or beneficial owner’s circumstances that
would modify or render invalid any claimed exemption or reduction, and (ii) take
such steps as shall not be disadvantageous to it, in its good faith sole
discretion, and as may be reasonably necessary to avoid any deduction or
withholding for taxes from amounts payable to such Lender.

A Lender that is a United States person within the meaning of Code section
7701(a)(30) shall deliver a duly completed IRS Form W-9 to the Borrower and the
Administrative Agent at the times described above with respect to the other
withholding forms; provided, however, that a Lender or Assignee that the
Borrower may treat as an “exempt recipient” within the meaning of Treasury
Regulations section 1.6049-4(c) (without regard to the third sentence thereof)
shall not be required to provide an IRS Form W-9, except to the extent required
under Treasury Regulations section 1.1441-1.

 

-46-

 

--------------------------------------------------------------------------------



(f)             In respect of amounts paid or credited by any Loan Party that is
resident in Canada for purposes of the Income Tax Act (Canada) (the “ITA”) to or
for the benefit of a particular Lender that is an “authorized foreign bank” for
purposes of the ITA, the obligations under this Section 3.01 to pay an
additional amount shall apply where the particular Lender is liable for Tax
under Part XIII of the ITA in respect of such payment, even if the Loan Party is
not required under the ITA to deduct or withhold an amount in respect of
Indemnified Taxes on such payment and this Section 3.01 shall apply, mutatis
mutandis, as if the Loan Party was required to withhold an amount in respect of
such taxes.

(g)             Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its good faith sole discretion, that it has received a
refund (in cash or as an offset against other taxes otherwise then due and
payable) of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority other than penalties, interest and other charges arising
out of the willful misconduct or gross negligence of Administrative Agent or
such Lender) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such amount to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to the Borrower the payment
of which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

(h)              Notwithstanding anything contained herein to the contrary, the
provisions of this Section 3.01 shall survive the expiration or termination of
this Agreement and the other Loan Documents and the payment in full of the
Facilities.

3.02       Illegality. If any Change in Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies (and each Lender agrees that it
will provide promptly such notice) the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), convert all Eurodollar Rate Loans of such
Lender to Base Rate

 

-47-

 

--------------------------------------------------------------------------------



Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so converted.

3.03       Inability to Determine Rates. If (A) the Administrative Agent
determines that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (i) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (B) the Required Lenders advise the Administrative Agent in
writing that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, in any such case, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)

Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by the definition of
“Eurodollar Rate”);

(ii)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes indemnifiable pursuant to Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax; or

(iii)   impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) by an amount such Lender deems to be material, then, upon request
of such Lender and the receipt of the certificate referred to in clause (c)
below, the

 

-48-

 

--------------------------------------------------------------------------------



Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b)              Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, upon receipt of the certificate
referred to in clause (c) below, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)              Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsection (a), (b) or (e)
of this Section 3.04 and setting forth an explanation of the calculation thereof
in reasonable detail and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)             Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)              any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b)             subject to Section 2.03(a), any failure by the Borrower (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or

(c)              any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

-49-

 

--------------------------------------------------------------------------------



excluding any loss of anticipated profit, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06

Mitigation Obligations; Replacement of Lenders.

(a)             Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)             Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 10.13.

3.07       Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

4.01       Conditions of Loans. The obligation of each Lender to make its Loan
on the Closing Date is subject to satisfaction of the following conditions
precedent:

(a)             Loan and Corporate Documents; Certificates. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each, if
applicable, properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

 

-50-

 

--------------------------------------------------------------------------------



(i)     executed counterparts of this Agreement, each other Loan Document and
the Perfection Certificate;

(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)   such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv)   such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; provided that the failure
to deliver evidence of foreign qualification shall not limit each Lender from
making its Loans on the Closing Date;

(v)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(k) and (l) have been
satisfied and (B) that there has been no event or circumstance since July 2,
2006 that has had or would be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

(vi)   a Solvency Certificate, executed on behalf of Holdings and the Borrower
by the chief financial officer or treasurer of each such entity; and

 

(vii)

a Borrowing or Conversion Notice relating to the Loans.

(b)              Plan of Reorganization, Financings and Other Transactions, Etc.
(i) The Disclosure Statement and the Plan of Reorganization shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(ii)    An order (the “Confirmation Order”) confirming the Plan of
Reorganization and approving and authorizing the transactions contemplated
hereby shall have been entered by the Bankruptcy Court and, if required, any
foreign court in respect of any ancillary proceedings in respect of the Cases or
the Canadian Case and (A) shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall authorize the Facilities and the
transactions contemplated hereby, and (B) shall be in full force and effect and
shall not be subject to any stay, appeal, modification or reversal, unless
consented to by the Administrative Agent, such consent not to be unreasonably
withheld. The Plan of Reorganization shall have become effective (and all
conditions precedent thereto (other than that related to the effectiveness of
the Facilities) as set forth therein shall have been satisfied without waiver
unless consented to by the Administrative Agent, such consent not to be
unreasonably withheld), and the Plan of Reorganization and the

 

-51-

 

--------------------------------------------------------------------------------



funding of the Facilities shall be consummated substantially simultaneously. The
Canadian Case shall have been or shall concurrently be terminated in a manner
satisfactory to the Administrative Agent.

(iii)   The Equity Contribution shall have been or shall be concurrently
consummated. Any debtor-in-possession financing (including the DIP Facility)
shall have been or shall be concurrently repaid in full in cash, all commitments
relating to the foregoing shall have been or shall be concurrently terminated
and all liens or security interests related thereto shall have been or shall be
concurrently terminated, released or transferred, in each case, on terms
reasonably satisfactory to the Administrative Agent, and no pre-petition
indebtedness, debtor-in-possession financing or other claims against the Debtors
shall remain outstanding as an obligation of the debtors, except as contemplated
by the Plan of Reorganization. After giving effect to the Transactions, the Loan
Parties shall have outstanding no Indebtedness or preferred stock other than the
Facilities, existing intercompany indebtedness, Qualified Capital Stock of
Holdings and other Indebtedness specified to remain outstanding pursuant to the
Plan of Reorganization and Section 7.03 hereof in an amount not to exceed $7.5
million in the aggregate.

(iv)   The Administrative Agent shall have received reasonably satisfactory
evidence of receipt by the Borrower substantially contemporaneously with the
funding of the Loans of (A) $425.0 million gross cash proceeds from the
borrowing under the First Lien Credit Agreement, (B) the Equity Contribution and
(C) the effectiveness of commitments of not less than $175.0 million under the
Revolving Facility. After giving effect to the Transactions occurring on the
Closing Date, there shall be not less than $80.0 million of Availability (as
defined in the Revolving Credit Agreement) under the Revolving Credit Agreement.
The Arrangers shall be reasonably satisfied with the arrangements for the
repayment of all existing indebtedness of the Borrower and the Subsidiaries
required to be repaid on or prior to the Closing Date pursuant to the Plan of
Reorganization and for the release or termination of all liens in respect
thereof.

(c)              Opinions of Counsel. The Administrative Agent shall have
received, on behalf of itself, the other Agents and the Lenders, (i) an opinion
of Paul, Weiss, Wharton, Rifkind & Garrison LLP, counsel to the Loan Parties,
addressed to each of the Agents and the Lenders and dated the Closing Date,
substantially in the form of Exhibit K-1; (ii) an opinion of Jauregui Navarrete
y Nader, S.C., Mexican counsel to the Borrower, addressed to each of the Agents
and the Lenders and dated the Closing Date, substantially in the form of Exhibit
K-2; (iii) an opinion of Stikeman Elliott LLP, Canadian counsel to the Borrower,
addressed to each of the Agents and the Lenders and dated the Closing Date,
substantially in the form of Exhibit K-3; and (iv) opinions of the local
counsels

listed in Schedule 4.01(c), addressed to each of the Agents and the Lenders and
dated the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(d)              Personal Property Requirements. The Collateral Agent shall have
received:

(i)     satisfactory evidence that all certificates or instruments representing
or evidencing the Securities Collateral (as defined in the Security Agreement)

 

-52-

 

--------------------------------------------------------------------------------



     accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Control Agent (as provided in the
Intercreditor Agreement);

(ii)    satisfactory evidence that all other certificates, agreements, including
control agreements, or instruments necessary to perfect the Collateral Agent’s
security interest in all Chattel Paper, all Instruments, all Deposit Accounts,
all Securities Accounts, all Commodity Accounts, and all Investment Property of
each Loan Party (as each such term is defined in the Security Agreement and to
the extent required by the Security Agreement) have been delivered to the
Collateral Agent or the Control Agent (as provided in the Intercreditor
Agreement);

(iii)   UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents (to the extent required by the Security
Agreement) and, in the case of Foamex Canada, to the extent required by the
Collateral Agent, the confirmation of registration or filing of same (except in
the case of filings with the Canadian Intellectual Property Office which shall
be made on the Closing Date);

(iv)   copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches, each of a recent date in
each of the jurisdictions set forth in Schedules 1(c) and 4 attached to the
Perfection Certificate;

(v)    with respect to each location set forth on Schedule 4.01(d)(v), a
Landlord Access Agreement or Bailee Letter (as such term is defined in the
Security Agreement), as indicated on such schedule; provided that no such
Landlord Access Agreement or Bailee Letter shall be required with respect to any
Real Property that could not be obtained after the Loan Party that is the lessee
of such Real Property or owner of the inventory or other personal property
Collateral stored with the bailee thereof, as applicable, shall have used all
commercially reasonable efforts to do so; and

(vi)   evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,

fees, charges, costs and expenses required for the recording of the Security
Documents.

 

(e)

Real Property Requirements. The Collateral Agent shall have received:

(i)     a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in

 

-53-

 

--------------------------------------------------------------------------------



     such Mortgaged Property, and otherwise in form for recording in the
recording office of each applicable political subdivision where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;

(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;

(iii)   with respect to each Mortgaged Property that is owned in fee, a Title
Policy;

(iv)   with respect to each Mortgaged Property that is owned in fee, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;

(v)    evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

(vi)   with respect to each Mortgaged Property, copies of all Leases in which
Borrower or any other Loan Party holds the lessor’s interest or other agreements
relating to possessory interests, if any. Such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement, and shall otherwise be acceptable to the Collateral Agent;

(vii) with respect to each Mortgaged Property, each Loan Party shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii)               Surveys with respect to each Mortgaged Property that is
owned in fee; and

 

-54-

 

--------------------------------------------------------------------------------



(ix)   a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property.

(f)             Insurance. The Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 6.07 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.

(g)             Litigation. No litigation shall be pending with respect to the
Facilities or the definitive documentation in respect of the Facilities. There
shall not exist any judgment, order, injunction or other restraint prohibiting
the consummation of the Transactions.

(h)             Total Leverage Ratio. The Administrative Agent shall have
received a certificate in form and substance reasonably satisfactory to the
Administrative Agent, dated the Closing Date and signed by a Financial Officer
of the Borrower, evidencing that the ratio of (A) Consolidated Indebtedness of
the Borrower and its Subsidiaries at the Closing Date after giving pro forma
effect to the Transactions to (B) Consolidated EBITDA of the Borrower and its
Subsidiaries for the twelve-month period ended December 3, 2006 is not greater
than 4.50 to 1.00.

(i)              Fees and Expenses. All accrued fees and expenses of the
Administrative Agent, the Arrangers and the Lenders (including the fees and
expenses of Cahill Gordon & Reindel LLP, counsel for the Administrative Agent
and the Arrangers, and of local counsel for the Lenders) for which invoices have
been received at least one Business Day prior to the Closing Date required to be
paid on or before the Closing Date shall have been paid.

(j)  Pro Forma Financial Statements. The Arrangers shall have received a pro
forma consolidated balance sheet of the Borrower and its Subsidiaries as of
December 3, 2006 giving effect to the Transactions, which shall not evidence a
Material Adverse Effect.

(k)             Representations. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material aspects as of such earlier
date.

(l)              No Default. No Default or Event of Default shall have occurred
and be continuing, or would result from such proposed borrowing of Loans or from
the application of the proceeds thereof.

 

-55-

 

--------------------------------------------------------------------------------



Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to funding on the Closing Date specifying its
objection thereto.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower jointly and severally represents and warrants
to the Administrative Agent and the Lenders that:

5.01       Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has the organizational power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries (it being understood
that, in the case of any Liens in favor of the Collateral Agent granted by a
Loan Party, there may be a requirement under the Revolving Loan Documents and
the First Lien Loan Documents that such Loan Party grant a Lien in favor of the
Revolving Administrative Agent and the First Lien Collateral Agent on the same
collateral to the extent permitted or required under the Intercreditor
Agreement) or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.03       Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Security Documents, (c) the perfection
or maintenance of the Liens created under the Security Documents (including the
priority

 

-56-

 

--------------------------------------------------------------------------------



thereof) or (d) the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (i)
filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force, (iii) those approvals,
consents, exemptions, authorizations, actions, notices or filings described in
the Security Agreement and the Canadian Security Agreement, as applicable, and
(iv) those approvals, consents, exemptions, authorizations, actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.

5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally, and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

5.05

Financial Statements; No Material Adverse Effect.

(a)             The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the date thereof and their results of operations for the periods covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date thereof.

(b)             The financial statements delivered, if any, pursuant to Section
6.01(b) (i) were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)              Since July 2, 2006, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

(d)             The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at December 3, 2006, copies of which have been furnished to the
Arrangers, fairly present in all material respects the consolidated pro forma
financial condition of the Borrower and its consolidated Subsidiaries as at such
date (except in each case for the effects of fair value adjustments to the
acquired tangible and intangible assets and liabilities required by purchase
accounting principles, if required to be applied).

 

-57-

 

--------------------------------------------------------------------------------



(e)             The consolidated forecasted balance sheet and statements of
income and cash flows of the Holdings and its Subsidiaries delivered to the
Arrangers prior to the date hereof were prepared in good faith on the basis of
estimates, information and assumptions believed by management of Holdings to be
reasonable at the time made, it being recognized by the Arrangers that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

5.06       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings and its Subsidiaries,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) except as set forth on Schedule 5.06, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.07       No Default. Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08

Properties.

(a)             Generally. Holdings and each of its Subsidiaries has good title
to, or valid leasehold interests in, all its tangible property material to its
business, free and clear of all Liens except for Permitted Liens and minor
irregularities or deficiencies in title that in the aggregate do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such property for its intended purpose. The tangible property of
Holdings and its Subsidiaries, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) and (ii) constitutes all
the tangible property which is required for the business and operations of the
Holdings and its Subsidiaries as presently conducted.

(b)             Real Property. Schedules 8(a) and 8(b) to the Perfection
Certificate dated the Closing Date contain a true and complete list of each
interest in Real Property (i) owned by Holdings and each of the other Loan
Parties as of the date hereof and describes the type of interest therein held by
Holdings and each of the other Loan Parties and (ii) leased, subleased or
otherwise occupied or utilized by Holdings or each of the other Loan Parties, as
lessee, sublessee, franchisee or licensee, as of the date hereof and describes
the type of interest therein held by such Loan Party and, in the case described
in clause (ii) of this Section 5.08(b), whether any Lease requires the consent
of the landlord or tenant thereunder, or other party thereto, to the
Transactions.

(c)              No Extraordinary Receipts. None of Holdings or its Subsidiaries
has received any notice of, nor has any knowledge of, the occurrence or pendency
or contemplation of any Extraordinary Receipts affecting all or any material
portion of its property. No Mortgage encumbers improved Real Property that is
located in an area that has been identified by the Secretary of

 

-58-

 

--------------------------------------------------------------------------------



Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance has
been obtained to the extent required by Section 6.07(c).

(d)              Collateral. The use by each of Holdings and each of the other
Loan Parties of the Collateral does not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

5.09

Environmental Matters.

(a)             Except as set forth in Schedule 5.09 and except as, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:

(i)     Each Loan Party and each Mexican Subsidiary and their businesses,
operations and Real Property are in compliance with, and the Loan Parties and
the Mexican Subsidiaries have no liability under, Environmental Law;

(ii)    The Loan Parties and the Mexican Subsidiaries have obtained all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their property, under
Environmental Law, and all such Environmental Permits are valid and in good
standing;

(iii)   There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by any Loan Party or any Mexican Subsidiary or their
predecessors in interest that could reasonably be expected to result in
liability of any Loan Party or any Mexican Subsidiary under Environmental Law;

(iv)   There is no Environmental Claim pending or, to the knowledge of Holdings
and its Subsidiaries, threatened against any Loan Party or any Mexican
Subsidiary, or relating to the Real Property currently or formerly owned, leased
or operated by any Loan Party or any Mexican Subsidiary or relating to the
operations of any Loan Party or any Mexican Subsidiary, and there are no
actions, activities, circumstances, conditions, events or incidents that could
reasonably be expected to form the basis of such an Environmental Claim; and

(v)    No Person with an indemnity or contribution obligation to any Loan Party
or any Mexican Subsidiary relating to compliance with or liability under
Environmental Law is in default with respect to such obligation.

 

(b)

Except as set forth in Schedule 5.09:

(i)      None of the Loan Parties or any of the Mexican Subsidiaries is
obligated to perform any action or otherwise incur any expense under
Environmental Law pursuant to any order, decree, judgment or agreement by which
it is bound or has assumed by contract or agreement, and no such entity is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location, except

 

-59-

 

--------------------------------------------------------------------------------



as, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect;

(ii)    No Real Property or facility owned, operated or leased by any Loan Party
or any Mexican Subsidiary and, to the knowledge of the Holdings and its
Subsidiaries, no Real Property or facility formerly owned, operated or leased by
any Loan Party or any Mexican Subsidiary or any of their predecessors in
interest is (i) listed or formally proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including any such list relating to
petroleum;

(iii)   No Lien has been recorded or, to the knowledge of Holdings and its
Subsidiaries, threatened under any Environmental Law with respect to any owned
real property or other assets of any Loan Party or any Mexican Subsidiary;

(iv)   The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law, except for those matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; and

(v)    Holdings and its Subsidiaries have made available to the Lenders all
material records and files in the possession, custody or control of, or
otherwise reasonably available to, Holdings and its Subsidiaries concerning
compliance with or liability under Environmental Law, including without
limitation those concerning the Release or threatened Release of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by any Loan Party or any Mexican Subsidiary.

 

5.10

Insurance.

(a)             Each of Holdings and its Subsidiaries has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations and as
otherwise required by Section 6.07.

(b)             All insurance maintained by the Holdings and its Subsidiaries is
in full force and effect, all premiums have been duly paid, none of Holdings or
its Subsidiaries has received notice of violation or cancellation thereof.

 

5.11

Taxes.

(a)•             The Loan Parties and the Mexican Subsidiaries have timely filed
all material Federal, state, provincial, foreign and other tax returns and
reports required to be filed, and have timely paid all material Federal, state,
provincial, foreign and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable (whether or not shown on
any Tax return), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance

 

-60-

 

--------------------------------------------------------------------------------



with GAAP. There is no proposed Tax assessment against any Loan Party or any
Mexican Subsidiary that, if made, would reasonably be expected to result in a
Material Adverse Effect. With the exception of the Tax Sharing Agreement,
gross-up provisions applicable to employee payments in the ordinary course of
business or contained in employment agreements, the agreements to acquire any
option, stock or other equity interest in Holdings and the Loan Documents, the
Revolving Loan Documents and the First Lien Loan Documents, neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement that is
currently in effect. Each Loan Party and each Subsidiary has made adequate
provision in accordance with GAAP for all material taxes not yet due and
payable. Neither any Loan Party nor any Subsidiary has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treas. Reg. Section  1.6011-4,
except as would not be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. Except any liabilities for taxes of any
consolidated, combined or unitary tax group of which Holdings is the common
parent, neither any Loan Party nor any Subsidiary thereof has any liabilities
for the taxes of any Person under Treas. Reg. Section 1.1502-6 or any similar
provision of state, local or foreign law, as a transferee or successor, by
contract or otherwise, except as would not result in a Material Adverse Effect.

(b)             The Borrower, since its organization through calendar year 2006,
was treated as a partnership within the meaning of Section 761(a) of the Code
for Federal income tax purposes and was not an entity subject to Federal or
state income tax (other than state income taxes generally imposed on
partnerships). Neither such Loan Party nor any of its Subsidiaries has any
knowledge of any inquiry or investigation by any Person (including, without
limitation, the IRS) as to whether or not the Borrower was, or any claim or
assertion by any Person (including, without limitation, the IRS) that the
Borrower was not, a partnership for Federal or state income tax purposes or an
entity subject to Federal or state income taxes (other than state income taxes
generally imposed on partnerships). Subsequent to calendar year 2006, the
Borrower has been treated as a disregarded entity for Federal and state income
tax purposes.

 

5.12

ERISA Compliance.

(a)              No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. Each of the Loan Parties and their Subsidiaries is in
compliance in all material respects with the presently applicable provisions of
ERISA, the Code and any other applicable Law with respect to each Employee
Benefit Plan. The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the financial statements of the Borrower with respect to the fiscal year ended
January 1, 2006 (the “Financial Statements Date”), exceed by more than $45.0
million the fair market value of the assets of all such underfunded Pension
Plans. Using actuarial assumptions and computation methods consistent with
subpart 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of the
Loan Parties and the ERISA Affiliates to all Multiemployer Plans in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal

 

-61-

 

--------------------------------------------------------------------------------



year of each such Multiemployer Plan, would not reasonably be expected to result
in a Material Adverse Effect.

(b)             Each Foreign Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable Laws and has been
maintained, where required, in good standing with applicable regulatory
authorities, in each case, except as would not reasonably be expected to result
in material liability to a Loan Party or any of its Subsidiaries. Except as
disclosed on Schedule 5.12(b), neither Holdings nor any of its Subsidiaries has
incurred any material obligation in connection with the termination or
withdrawal from any Foreign Plan. As of the Financial Statements Date, the
present value of the aggregate unfunded liability in respect of all Foreign
Plans that are funded retirement plans did not exceed $5.0 million.

5.13       Subsidiaries; Equity Interests. Holdings does not have any
Subsidiaries other than those specifically disclosed in Schedule 5.13(a), and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by a Loan Party in the
amounts specified on Schedule 5.13(a) free and clear of all Liens, except the
security interest created by the Security Agreement and the Revolving Loan
Documents and the Second Lien Loan Documents and Liens arising by operation of
law. Neither Holdings nor any of its Subsidiaries has any equity investments in
any other corporation or entity other than those specifically disclosed in
Schedule 5.13(b) or permitted under Section 7.02(d). All of the outstanding
Equity Interests of Holdings have been validly issued. All Equity Interests of
Borrower are owned directly or indirectly by Holdings as set forth on Schedule
5.13(a). Each Loan Party is the record and beneficial owner of, and has good and
defensible title to, the Equity Interests pledged by it under the Security
Agreement, free of any and all Liens, rights or claims of other Persons, except
the security interest created by the Security Agreement and the Revolving Loan
Documents and the First Lien Loan Documents and Liens arising by operation of
law, and there are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any such Equity Interests. All Subsidiaries of the Borrower existing on the
Closing Date, other than the Foreign Subsidiaries (other than any Canadian
Subsidiary), are Guarantors.

5.14       Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

(a)              Neither Holdings nor any of its Subsidiaries is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of the Loans, the
Revolving Loans and the First Lien Loans, not more than 25% of the value of the
assets (either of Holdings only or of Holdings and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between
Holdings or any of its Subsidiaries and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.

(b)              No Loan Party (i) is a “holding company” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company,” as each such
term is defined and used

 

-62-

 

--------------------------------------------------------------------------------



in the Public Utility Holding Company Act of 2005, enacted as part of the Energy
Policy Act of 2005, Pub. L. No. 109-58 as codified at §§ 1261 et seq., and the
regulations adopted thereunder, as amended, or (ii) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15       Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all matters known to it that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information, including the
Confidential Information Memorandum and the Perfection Certificate, furnished in
writing by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, as of the
date such report, financial statement, certificate or other information was
furnished (or, in the case of the Confidential Information Memorandum, as of the
date of this Agreement or as of the Closing Date), contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading when taken as a whole; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16       Compliance with Laws. Holdings and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such applicable law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17       Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date (including the making of the Loans and application of
the proceeds thereof) (a) the fair value of the properties of each of (x) the
Loan Parties (taken as a whole) and (y) the Borrower, in each case as a going
concern, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each of (x)
the Loan Parties (taken as a whole) and (y) the Borrower will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each of (x) the Loan Parties
(taken as a whole) and (y) the Borrower will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each of (x) the Loan Parties
(taken as a whole) and (y) the Borrower will have capital sufficient to conduct
the business in which they are engaged.

5.18       Intellectual Property Matters. Each Loan Party owns, or is licensed
to use, all patents, patent applications, trademarks, trade names, service
marks, copyrights, technology, trade secrets, proprietary information, domain
names, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”), except for those the failure
to own or license which, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. To the knowledge of each
Loan Party, no claim has been asserted and is pending by any Person challenging
or questioning the use of any such

 

-63-

 

--------------------------------------------------------------------------------



Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor to the knowledge of each Loan Party does the use of such
Intellectual Property by each Loan Party infringe the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

5.19

Security Documents.

(a)              Security Agreement. The Security Agreement, the Canadian
Security Agreement and the Canadian Security Documents are effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal
and valid Liens on, and security interests in, the Security Agreement Collateral
and (i) when financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the Perfection Certificate,
(ii) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by the Security Agreement or the Canadian Security
Agreement and the Intercreditor Agreement), (iii) upon recording by the
Collateral Agent of its Lien on the certificates of title of motor vehicles and
(iv) upon compliance with the applicable perfection requirements of the laws of
jurisdictions other than the United States with respect to Collateral as to
which perfection of the Agent’s Lien thereon is not subject to the laws of the
United States, the Liens created by the Security Agreement and the Canadian
Security Agreement shall (to the extent provided therein) constitute perfected
Second Priority Liens on, and security interests in, all right, title and
interest of the grantors in the Security Agreement Collateral (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens. Prior to the
Discharge of First Lien Term Obligations, the representations made in this
Section 5.19(a) with respect to the delivery of any Collateral to the Collateral
Agent shall be deemed satisfied by the delivery of such Collateral to the First
Lien Collateral Agent or to the Control Agent (as provided in the Intercreditor
Agreement).

(b)              PTO Filing; Copyright Office Filing. When the U.S. Security
Agreement and the Canadian Security Agreement or a short form of either is duly
filed in, as appropriate, the United States Patent and Trademark Office, the
United States Copyright Office, or in a similar office maintained by a foreign
Governmental Authority, the Liens created by such Loan Documents shall
constitute fully perfected Second Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in Patents and
Trademarks (each as defined in the U.S. Security Agreement) registered or
applied for with the United States Patent and Trademark Office, or in a similar
office maintained by a foreign Governmental Authority, and Copyrights (as
defined in the U.S. Security Agreement) registered or applied for with the
United States Copyright Office, or in a similar office maintained by a foreign
Governmental Authority, as the case may be, in each case subject to no Liens
other than Permitted Liens.

(c)             Mortgages. Each Mortgage executed and delivered after the
Closing Date pursuant to Section 6.13(c) shall be effective to create, in favor
of the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal and valid Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens or other Liens acceptable to
the Collateral

 

-64-

 

--------------------------------------------------------------------------------



Agent, and when the Mortgages are duly filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.13 and 6.14, the Mortgages shall (to the extent
provided therein) constitute perfected Second Priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior in right to any other
Person, other than Liens permitted by such Mortgage.

5.20       Use of Proceeds. The Borrower will use the proceeds of the Loans
(together with the proceeds of the initial Revolving Loans, the First Lien Loans
and the Equity Contribution) to effect the Transactions and pay related fees and
expenses.

5.21       Anti-Terrorism Law. No Loan Party and, to the knowledge of the Loan
Parties, none of its Affiliates is in violation of any applicable law relating
to terrorism or money laundering (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i)     a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)   a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)   a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in the
immediately preceding paragraph, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

-65-

 

--------------------------------------------------------------------------------



5.22       Assumed Contracts. The Contractual Obligations “assumed” by the Loan
Parties pursuant to the Plan of Reorganization are each in full force and effect
and, taken as a whole, are sufficient for the Borrower and its Subsidiaries to
conduct their business following the Closing Date.

ARTICLE VI

 

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations):

6.01       Financial Statements. The Borrower shall deliver to the
Administrative Agent for distribution to each Lender:

(a)              as soon as available, but in any event within 90 days (or, with
respect to the fiscal year ended December 31, 2006, 105 days) after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended December
31, 2006), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
operations, partners’ equity and cash flows for such fiscal year, each setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of a nationally recognized independent
registered public accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b)              as soon as available, but in any event within 45 days (or, with
respect to each of the first three fiscal quarters of fiscal year 2007, 60 days)
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ending April 1, 2007), (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and (ii) the related consolidated statements of operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, each setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Borrower, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes; and

(c)              as soon as available, but in any event within 60 days after the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of

 

-66-

 

--------------------------------------------------------------------------------



operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the succeeding fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02       Certificates; Other Information. The Borrower shall deliver to the
Administra-tive Agent for distribution to each Lender:

(a)              concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenant set forth in Section 7.12 or, if any such
Default shall exist, stating the nature and status of such event;

(b)              concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ending April 1, 2007, except that
the Compliance Certificate with respect to such fiscal quarter need not include
paragraph 3 set forth in the Form of Compliance Certificate), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(c)              promptly after any request by the Administrative Agent, copies
of any detailed audit reports and management letters submitted to the board of
directors (or the audit committee of the board of directors) of Holdings or the
Borrower by independent accountants in connection with the accounts or books of
Holdings, the Borrower or any of their Subsidiaries, or any audit of any of
them;

(d)              promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent
generally to equityholders of Holdings or the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Borrower files with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(e)              promptly after the furnishing thereof, copies of any statement
or report, excluding borrowing base certificates delivered under the Revolving
Credit Agreement, furnished to any holder of material Indebtedness of any Loan
Party pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f)              promptly, and in any event within five Business Days after
receipt thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or possible material
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party; and

 

-67-

 

--------------------------------------------------------------------------------



(g)              promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto, on the Borrower’s website on the
Internet at its website address provided to the Lenders; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent to fulfill the request of any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide,
if requested, to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to promptly provide
paper copies in addition to electronic mail copies of originally executed
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). The Borrower agrees to make all Borrower Materials that the
Borrower intends to be made available to Public Lenders clearly and
conspicuously designated by the Borrower as “PUBLIC.” By designating Borrower
Materials as “PUBLIC,” the Borrower authorizes such Borrower Materials to be
made available to a portion of the Platform designated “Public Investor,” which
is intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws.

6.03       Notices. The Borrower and each Parent Company shall, and shall cause
each Loan Party to, promptly notify the Administrative Agent for communication
to each Lender:

(a)              of the occurrence of any Default;

 

-68-

 

--------------------------------------------------------------------------------



(b)              of any matter that has resulted or would reasonably be expected
to result in a Material Adverse Effect, including to the extent the following
meets the foregoing standard, (i) breach or non-performance of, or any default
under, a Contractual Obligation of Holdings or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between Holdings or
any of its Subsidiaries and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Holdings or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws;

(c)              promptly following the Borrower or such Loan Party becoming
aware of the occurrence of (x) any ERISA Event (or similar event with respect to
a Foreign Plan) that, alone or together with any other ERISA Events (or similar
events with respect to a Foreign Plan) that have occurred, would reasonably be
expected to result in liability of Holdings or any of its Subsidiaries in an
aggregate amount exceeding $5.0 million or (y) with respect to any Pension Plan
of Foamex Canada, the failure by Foamex Canada to pay or remit when due any
amount for which it is liable in respect of such Pension Plan or the creation of
any Lien with respect to such Pension Plan (save for any Lien with respect to
contribution amounts not yet due or delinquent that arises under the PBA or
other applicable Canadian legislation), a written notice specifying the nature
thereof, what action Holdings, such Subsidiary or ERISA Affiliate have taken, is
taking or proposes to take with respect thereto, and, when known, any action
taken or threatened by the IRS, United States Department of Labor, PBGC,
Multiemployer Plan sponsor or other applicable Governmental Authority with
respect thereto; and

(d)              of any material change in accounting policies or financial
reporting practices by the Loan Parties.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04       Payment of Obligations. The Borrower and each Parent Company shall,
and shall cause each Loan Party and each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all their obligations and
liabilities, including (a) all Taxes levied upon it or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness except, in
each case, for any failure to pay or discharge as would not reasonably be
expected to have a Material Adverse Effect.

6.05       Preservation of Existence, Etc. The Borrower and each Parent Company
shall, and shall cause each Loan Party and each of its Subsidiaries, to do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 7.04 or Section 7.05 or, in the case of any Subsidi-

 

-69-

 

--------------------------------------------------------------------------------



ary, where the failure to perform such obligations, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

6.06       Maintenance of Properties. The Borrower and each Parent Company
shall, and shall cause each Loan Party and Mexican Subsidiary to, do or cause to
be done all things reasonably necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, privileges,
franchises, authorizations, patents, copyrights, trademarks and trade names
necessary to the conduct of its business and at all times maintain, preserve and
protect all tangible property necessary to the conduct of such business and keep
such property in good repair, working order and condition (other than wear and
tear occurring in the ordinary course of business); provided that nothing in
this Section 6.06 shall prevent (i) sales of property, consolidations or mergers
by or involving any Loan Party in accordance with Section 7.04 or Section 7.05;
(ii) the withdrawal by any Loan Party of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment by any Loan Party of any rights, franchises,
licenses, trademarks, trade names, copyrights, patents or other Intellectual
Property that such Person reasonably determines are not useful to its business
or no longer commercially desirable.

 

6.07

Maintenance of Insurance.

(a)             Generally. The Borrower and each Parent Company shall, and shall
cause each Loan Party and Mexican Subsidiary to, maintain insurance by
financially sound and reputable insurers to such extent and against such risks
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including insurance with respect to Mortgaged
Properties and other properties material to the business of the Loan Parties
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.

(b)             Requirements of Insurance. All such insurance shall (i) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days (or 10 days for
nonpayment of premiums) after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable; provided that the Control Agent may be
named loss payee to the extent required by the Intercreditor Agreement and (iii)
be reasonably satisfactory in all other respects to the Collateral Agent.

(c)              Flood Insurance. The Borrower and each Parent Company shall,
and shall cause each Loan Party to, with respect to each Mortgaged Property,
obtain flood insurance in such total amount as the Administrative Agent may from
time to time reasonably require, except that such total amount shall not exceed
the principal amount of the outstanding Indebtedness secured by such Mortgaged
Property, if at any time the area in which any improvements are located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

 

-70-

 

--------------------------------------------------------------------------------



(d)             Broker’s Report. The Borrower shall deliver to the
Administrative Agent and the Collateral Agent and the Lenders a summary report
of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.

(e)             Mortgaged Properties. No Loan Party that is an owner of
Mortgaged Property shall take any action that is reasonably likely to be the
basis for termination, revocation or denial of any insurance coverage required
to be maintained under such Loan Party’s respective Mortgage or that could be
the basis for a defense to any material claim under any Insurance Policy
maintained in respect of the Premises, and each Loan Party shall otherwise
comply in all material respects with all Insurance Requirements in respect of
the Premises; provided that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
6.07 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 6.07.

6.08       Compliance with Laws. The Borrower and each Parent Company shall, and
shall cause each Loan Party and each of its Subsidiaries to, comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such applicable law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09       Books and Records. The Borrower and each Parent Company shall, and
shall cause each Loan Party to, (a) maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Loan Party, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Loan Party, as the case may be.

6.10       Inspection Rights. The Borrower and each Parent Company shall, and
shall cause each Loan Party to, (i) permit representatives of the Agents (at the
expense of the Borrower not to exceed once per year unless an Event of Default
has occurred and is continuing) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers and independent public accountants and in each case at
such reasonable times during normal business hours and, subject to the
limitations above, as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and (ii) conduct a conference call with the
Lenders, at the request of the Administrative Agent, once per year at the
Borrower’s expense during normal business hours upon reasonable advance notice
to the Borrower.

 

-71-

 

--------------------------------------------------------------------------------



6.11       Use of Proceeds. The Borrower shall use the proceeds of the Loans (i)
to finance in part the Transactions and (ii) to pay fees and expenses incurred
in connection with the Transactions.

6.12       Compliance in All Material Respects with Environmental Laws. The
Borrower and each Parent Company shall, and shall cause each Loan Party and
Mexican Subsidiary to:

(a)              Comply, and cause all lessees and other Persons occupying Real
Property of any Loan Party to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; and conduct all Responses required by, and in
accordance in all material respects with, Environmental Laws; provided that no
Loan Party shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

(b)             If a Default caused by reason of a breach of Section 5.09 or
Section 6.12(a) shall have occurred and be continuing for more than 30 days, at
the written request of the Administrative Agent or the Required Lenders through
the Administrative Agent, provide to the Lenders within 45 days after such
request, at the expense of the Borrower, an environmental assessment report
regarding the matters which are the subject of such Default, including, where
appropriate, soil and/or groundwater sampling, prepared by an environmental
consulting firm, and in a form and substance, reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response required by
Environmental Laws to address them.

 

6.13

Additional Collateral; Additional Guarantors.

(a)             Except as provided in Section 6.13(c) below, subject to the
terms of the Intercreditor Agreement and this Section 6.13, with respect to any
property acquired after the Closing Date by any Loan Party that is intended to
be subject to the Lien created by any of the Security Documents but is not so
subject, promptly (and in any event within 30 days after the acquisition
thereof), the Borrower or any Parent Company, as applicable, shall, or shall
cause the applicable Loan Party to, (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Second Priority Lien on such property subject to no Liens
other than Permitted Liens and (ii) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Documents in
accordance with all applicable law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent. Subject to the terms of the Intercreditor Agreement, the Borrower or any
Parent Company, as applicable, shall, or shall cause the applicable Loan Party
to, otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collat-

 

-72-

 

--------------------------------------------------------------------------------



eral Agent such amendments or supplements to the relevant Security Documents or
such other documents as the Administrative Agent or the Collateral Agent shall
reasonably deem necessary or advisable to grant to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties, a Second Priority Lien
on such property subject to no Liens other than Permitted Liens and (ii) take
all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Documents in accordance with all applicable law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Subject to the terms of the
Intercreditor Agreement, the Borrower or any Parent Company, as applicable,
shall, or shall cause the applicable Loan Party to, otherwise take such actions
and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents on
such after-acquired properties. Prior to the Discharge of the First Lien Term
Obligations, (i) the requirements of this Section 6.13(a) to deliver any
Collateral to the Collateral Agent shall be deemed satisfied by the delivery of
such Collateral to the First Lien Collateral Agent or the Control Agent (as
provided in the Intercreditor Agreement) and (ii) Holdings and the Borrower
shall, and shall cause each Subsidiary to, comply with the requirements of this
Section 6.13(a) with respect to the Obligations hereunder only to the same
extent that Holdings, the Borrower and such Subsidiaries are required to comply
with provisions analogous to this Section 6.13(a) with respect to the First Lien
Term Obligations in the First Lien Credit Agreement.

(b)              Subject to the terms of the Intercreditor Agreement, with
respect to any Person that is or becomes a Parent Company or a Subsidiary after
the Closing Date, the Borrower or any Parent Company, as applicable, shall, or
shall cause the applicable Loan Party to, promptly (i) deliver to the Collateral
Agent the certificates, if any, representing the Equity Interests of such Parent
Company or Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests; provided that (x) only 65% of
the outstanding voting Equity Interests of any Foreign Subsidiary (100%, in the
case of a Canadian Subsidiary) and 100% of the outstanding non-voting Equity
Interests of any Foreign Subsidiary, in each case, that is a direct Subsidiary
of a Loan Party shall be required to be delivered pursuant to this clause (i)
and (y) the Equity Interests of any Subsidiary that is a Subsidiary of a Foreign
Subsidiary (other than a Canadian Subsidiary) shall not be required to be
delivered pursuant to this clause (i), (ii) cause such new Parent Company or
Subsidiary, if such Subsidiary is not a Foreign Subsidiary (other than a
Canadian Subsidiary), (A) to execute the joinder agreements to the Guaranty and
the Security Agreement or the Canadian Security Agreement, as applicable,
substantially in the forms annexed thereto and (iii) to take all actions
necessary or advisable in the reasonable opinion of the Administrative Agent or
the Collateral Agent to cause the Liens created by the Security Agreement or the
Canadian Security Agreement, as applicable, to be duly perfected to the extent
required by such agreement in accordance with all applicable law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent. Prior to the
Discharge of the First Lien Term Obligations, (i) the requirements of this
Section 6.13(b) to deliver any Collateral to the Collateral Agent shall be
deemed satisfied by the delivery of such Collateral to the First Lien Collateral
Agent or the Control Agent (as provided in the Intercreditor Agreement) and (ii)
Holdings and the Borrower shall, and shall cause each Subsidiary to, comply with
the requirements of this Section 6.13(b) with respect to the Obligations
hereunder only to the same extent that Holdings, the Borrower and such
Subsidiaries are required to comply with provisions analogous to this Section
6.13(b) with respect to the First Lien Term Obligations in the First Lien Credit
Agreement.

(c)              Subject to the terms of the Intercreditor Agreement, the
Borrower or any Parent Company, as applicable, shall, or shall cause the
applicable Loan Party to, promptly grant to the Collateral Agent, within 60 days
of the acquisition thereof, a security interest in and Mortgage on (i) each Real
Property owned in fee by any Loan Party as is acquired by such Loan Party after
the Closing Date and that, together with any improvements thereon, individually
has a fair market value of at least $1.0 million and (ii) each leased Real
Property of such Loan Party, which lease (x) individually has annual rental
payments of at least $1.0 million and (y) is not a lease of

 

-73-

 

--------------------------------------------------------------------------------



an administrative or sales office or unimproved real property or other property
for which the Administrative does not require a Mortgage for the Secured
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 7.01); provided that a Loan Party shall not
be in violation of this Section 6.13(c) if the granting of a Mortgage with
respect to leased Real Property in accordance with this Section 6.13(c) requires
the consent of the landlord under the applicable lease and such landlord has
failed to grant such consent after such Loan Party shall have used commercially
reasonable efforts to obtain such consent. Subject to the terms of the
Intercreditor Agreement, such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
reasonably acceptable to the Collateral Agent. Subject to the terms of the
Intercreditor Agreement, the Mortgages or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Subject to
the terms of the Intercreditor Agreement, such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
Title Policy, a Survey and local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent) in
respect of such Mortgage). Prior to the Discharge of the First Lien Term
Obligations, (i) the requirements of this Section 6.13(c) to deliver any
Collateral to the Collateral Agent shall be deemed satisfied by the delivery of
such Collateral to the First Lien Collateral Agent or the Control Agent (as
provided in the Intercreditor Agreement) and (ii) Holdings and the Borrower
shall, and shall cause each Subsidiary to, comply with the requirements of this
Section 6.13(c) with respect to the Obligations hereunder only to the same
extent that Holdings, the Borrower and such Subsidiaries are required to comply
with provisions analogous to this Section 6.13(c) with respect to the First Lien
Term Obligations in the First Lien Credit Agreement.

6.14       Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, the Borrower and each Parent Company shall, and shall
cause each Loan Party to, (i) promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary or advisable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except as
permitted by the Loan Documents and (ii) deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Security Documents. If the
Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by applicable law to have appraisals prepared in respect
of the Real Property of any Loan Party constituting Collateral, the Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform

 

-74-

 

--------------------------------------------------------------------------------



Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent. Prior to the
Discharge of the First Lien Term Obligations, (i) the requirements of this
Section 6.14 to deliver any Collateral to the Collateral Agent shall be deemed
satisfied by the delivery of such Collateral to the First Lien Collateral Agent
or the Control Agent (as provided in the Intercreditor Agreement) and (ii)
Holdings and the Borrower shall, and shall cause each Subsidiary to, comply with
the requirements of this Section 6.14 with respect to the Obligations hereunder
only to the same extent that Holdings, the Borrower and such Subsidiaries are
required to comply with provisions analogous to this Section 6.14 with respect
to the First Lien Term Obligations in the First Lien Credit Agreement.

 

6.15

Information Regarding Collateral.

(a)             The Borrower and each Parent Company shall, and shall cause each
Loan Party to, not effect any change (i) in any Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office or legal domicile,
(iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan
Party’s organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging or amalgamating
with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 10 days’
prior written notice, or such lesser notice period agreed to by the Collateral
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably requested by the Collateral Agent to maintain (to the extent
provided in the applicable Security Document) the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral. Each Loan Party agrees to promptly provide the Collateral
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence. Each Loan Party also agrees to promptly
notify the Collateral Agent of any change in the location of any office in which
it maintains books or records relating to Collateral owned by it or any office
or facility at which Collateral in excess of $1.0 million in value is located
(including the establishment of any such new office or facility), other than
changes in location to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement. Holdings and the Borrower shall, and shall cause each
Subsidiary to, comply with the requirements of this Section 6.15 with respect to
the Obligations hereunder only to the same extent that Holdings, the Borrower
and such Subsidiaries are required to comply with provisions analogous to this
Section 6.15 with respect to the First Lien Term Obligations in the First Lien
Credit Agreement.

(b)             The Borrower and each Parent Company shall, and shall cause each
Loan Party to, deliver to the Administrative Agent and the Collateral Agent,
upon reasonable request, such information reasonably deemed by the
Administrative Agent or the Collateral Agent necessary to obtain or maintain (to
the extent provided in the applicable Security Document) a valid, perfected
Second Priority Lien on any Collateral acquired after the Closing Date.

6.16       Affirmative Covenants with Respect to Leases. With respect to each
Lease for which any Loan Party holds the lessor’s or sublessor’s interest, the
respective Loan Party shall perform all the obligations imposed upon the lessor
or sublessor under such Lease and enforce

 

-75-

 

--------------------------------------------------------------------------------



all of the lessee’s or sublessee’s obligations thereunder, except where the
failure to so perform or enforce would not reasonably be expected to result in a
Material Adverse Effect.

6.17       Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into Swap Contracts with terms and
conditions and with a counterparty reasonably acceptable to the Administrative
Agent covering such amount of Indebtedness of the Borrower or any Subsidiary
such that at least 40% of the aggregate principal amount outstanding under the
First Lien Term Facility and Second Lien Term Facility is subject to interest
rate Swap Contracts or bears interest at fixed rates.

6.18       Ratings of Agreement. Upon the request of Administrative Agent, but
in no event less frequently than once annually in each twelve month period after
the Closing Date through the Maturity Date, the Borrower agrees to cause the
rating of the Indebtedness under this Agreement to be affirmed (or re-rated) by
each of S&P and Moody’s or their respective successors or assigns, if then in
existence.

 

6.19

Post-Closing Collateral Matters.

(a)          The applicable Loan Parties shall use their commercially reasonable
efforts to obtain and deliver to Collateral Agent, within the time periods set
forth in Section A of Schedule 6.19 (unless waived or extended by Collateral
Agent in its sole discretion), to the extent such items have not been delivered
as of the Closing Date, or delivery has not been waived by Collateral Agent in
its discretion, the items set forth in Section A of Schedule 6.19.

(b)          The applicable Loan Parties shall obtain and deliver to Collateral
Agent, the items set forth in Section B of Schedule 6.19.

ARTICLE VII

 

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), each Parent Company and the Borrower:

7.01       Liens. Shall not, and shall not permit any other Loan Party or
Mexican Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of their assets, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a)             (i) Liens pursuant to any Loan Document and (ii) Liens pursuant
to the Revolving Loan Documents or the First Lien Loan Documents and subject to
the Intercreditor Agreement;

(b)             Liens existing on the date hereof and listed on Schedule 7.01
and any modifications, replacements, renewals or extensions thereof; provided
that (i) such Lien is not spread to cover any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, (ii) no Loan Party
is added as a new direct or contingent obligor with

 

-76-

 

--------------------------------------------------------------------------------



respect thereto and (iii) if such Lien secures Indebtedness, such Indebtedness
is permitted by Section 7.03(c);

(c)             Liens for (i) taxes, assessments or governmental charges not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, and (ii) taxes not paid when due and owing by any Loan
Party prior to the Filing Date which are permitted under the Plan of
Reorganization to be paid after the Effective Date; provided that (A) such taxes
are timely paid in accordance with the Plan of Reorganization, (B) the Borrower
shall have notified the Administrative Agent on or prior to the Closing Date of
the aggregate amount of such taxes and (C) adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)              carriers’, processors’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which secure amounts which are not overdue for a
period of more than 30 days (or if more than 30 days overdue, do not exceed $1.0
million in the aggregate) or which secure amounts that are being contested in
good faith and by appropriate proceedings diligently conducted;

(e)              pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;

(f)              deposits to secure the performance of bids, contracts and
leases (other than Indebtedness), statutory obligations, utility services,
surety bonds, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those securing health, safety and environmental
obligations) incurred in the ordinary course of business;

(g)              easements, servitudes, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

(h)             Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;

(i)             the filing of UCC or PPSA, as the case may be, financing
statements solely as a precautionary measure in connection with operating leases
or consignment of goods;

(j)             Liens securing (i) Indebtedness permitted under Section 7.03(f);
provided that (A) such Liens do not at any time encumber any property other than
the property the acquisition, construction or development of which is financed
by such Indebtedness and the proceeds and products thereof and accessions
thereto, (B) such Liens and the Indebtedness secured thereby are incurred prior
to or within 90 days after such acquisition or the completion of such
construction or development and (C) the Indebtedness secured

 

-77-

 

--------------------------------------------------------------------------------



thereby does not exceed 100% of the cost of acquiring, constructing, improving
or developing such property or (ii) Indebtedness permitted under clause (ii) of
Section 7.03(f);

(k)             Liens securing Indebtedness permitted under Section 7.03(g);
provided that such Liens do not at any time encumber any property other than the
assets or Equity Interests of any Foreign Subsidiary;

(l)             Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, if any; provided that (x) Indebtedness that is secured by such
Liens is incurred pursuant to Section 7.03(f) or 7.03(l) and (y) any such Liens
attached only to the property being financed pursuant to such Indebtedness and
the proceeds and products thereof and accessions thereto and do not encumber any
other property of any Loan Party or any Mexican Subsidiary;

(m)             Liens on property subject to sale-leaseback transactions to the
extent such sale-leaseback transactions are permitted by Section 7.09;

(n)              customary possessory Liens and rights of setoff of deposit
banks, securities intermediaries and commodities intermediaries securing
customary obligations incurred in the ordinary course of business with respect
to the maintenance of deposit, securities or commodities accounts maintained by
any Loan Party or Mexican Subsidiary with such Persons, which Liens are limited
to the accounts and assets held in such accounts;

(o)             Liens on the property identified on Schedule 7.03(o) securing
Indebtedness permitted by Section 7.03(o);

(p)              any interest or title of a lessor under any lease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(q)             licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower or any Subsidiary;

)r)              any encumbrances or restrictions (including put and call
agreements) with respect to the Capital Stock of any joint venture agreed to by
the holders of such Capital Stock; and

(s)             Liens not otherwise permitted by this Section 7.01 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrower and all Subsidiaries) $5.8 million at any one time;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents, the Revolving Loan Documents and the First
Lien Loan Documents.

 

-78-

 

--------------------------------------------------------------------------------



7.02       Investments. Shall not, and shall not permit any other Loan Party to,
make any Investments, except:

(a)             Investments held by such Loan Party in the form of Cash
Equivalents;

(b)             loans or advances to officers, directors and employees of any
Loan Party or any Subsidiary of a Loan Party in an aggregate amount not to
exceed $2.5 million at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

(c)             Investments (i) of any Loan Party in any other Loan Party (other
than Investments in any Parent Company) or (ii) of any Parent Company in any
other Parent Company; provided that in the case of Investments in the form of
Indebtedness, (A) all such Indebtedness shall be evidenced by promissory notes
and to the extent such Indebtedness is owing to the Borrower or any Guarantor,
shall be subject to a Second Priority Lien pursuant to the Security Documents, a
first priority lien pursuant to the First Lien Loan Documents and a third
priority lien pursuant to the Revolving Loan Documents and (B) all such
Indebtedness owed by the Borrower or any Guarantor to any Non-Guarantor
Subsidiary shall be unsecured and (subject to any limitation under laws
applicable to such Non-Guarantor Subsidiary, its directors or its stockholders)
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory note or an intercompany
subordination agreement that, in any such case, is reasonably satisfactory to
the Administrative Agent; provided further that up to $2.0 million of
Investments made after the Closing Date at any time outstanding and permitted by
this clause (c) that are in the form of Indebtedness shall be excluded from the
requirements of clauses (A) and (B) of the preceding proviso;

(d)             Investments consisting of extensions of trade credit and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, in each case, in the ordinary course of
business;

(e)             guarantees permitted by Section 7.03 and guarantees of
obligations (other than Indebtedness) of any Loan Party (other than any Parent
Company);

(f)             Swap Contracts permitted by Section 7.03(e);

(g)             Investments outstanding on the Closing Date and listed on
Schedule 7.02(g) and any modification, replacement, renewal or extension thereof
not involving an increase in the amount thereof;

(h)             non-cash consideration received in any Asset Sale permitted by
Section 7.05 or other asset sale not prohibited by this Agreement;

(i)             Permitted Acquisitions;

(j)             transactions permitted by Section 7.04;

 

-79-

 

--------------------------------------------------------------------------------



(k)              additional Investments in Foreign Subsidiaries and joint
ventures not exceeding $10.0 million at any time outstanding plus the Available
Equity Issuance Amount minus the aggregate amount of trade receivables then
outstanding from Foreign Subsidiaries (other than any Loan Party) and joint
ventures to the Loan Parties; and

(l)              additional Investments after the Closing Date set forth on
Schedule 7.02(l).

An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or in assets that may be used in those businesses in which the
Borrower and its Subsidiaries are permitted to be engaged under Section 7.07 and
have at least the same fair market value) as the original Investment to Borrower
or any Subsidiary Guarantor.

7.03       Indebtedness. Shall not create, incur, assume or suffer to exist any
Indebtedness of any Loan Party or any Mexican Subsidiary, except:

 

(a)

Indebtedness under the Loan Documents;

(b)             (i) Indebtedness under the First Lien Credit Agreement in an
aggregate principal amount of not more than $465.0 million; (ii) Indebtedness
under the Revolving Credit Agreement in an aggregate principal amount of not
more than $195.0 million at any time; and (iii) refinancings, replacements or
renewals thereof; provided that, in the case of any replacement, refinancing or
renewal of (x) Indebtedness under the First Lien Credit Agreement after the date
hereof, (i) the First Lien Collateral Agent shall enter into the Intercreditor
Agreement with the Collateral Agent and the Revolving Administrative Agent, (ii)
the aggregate principal amount of the replacement, refinancing or renewal
Indebtedness shall not be greater than $465.0 million minus the sum of the
amount of all repayments and prepayments under the First Lien Credit Agreement,
other than to the extent such repayments or prepayments occur in connection with
a refinancing of the First Lien Credit Agreement plus unpaid accrued interest
and premiums, if any, under the First Lien Credit Agreement and reasonable fees
and expenses incurred in connection with such replacement, refinancing or
renewal and (iii) the First Lien Loan Documents shall not include any
provisions, terms or conditions that would not be permitted, under Section 5.4
of the Intercreditor Agreement, in any amendment of the First Lien Loan
Documents or (y) Indebtedness under the Revolving Credit Agreement after the
date hereof, (i) the Revolving Administrative Agent shall enter into the
Intercreditor Agreement with the Collateral Agent and the First Lien Collateral
Agent, (ii) the aggregate principal amount of the replacement, refinancing or
renewal Indebtedness shall not exceed $195.0 million plus unpaid accrued
interest and premiums, if any, under the Revolving Credit Agreement and
reasonable fees and expenses incurrence in connection with such replacement,
refinancing or renewal, and (iii) the Revolving Loan Documents shall not include
any provisions, terms or conditions that would not be permitted, under Section
5.4 of the Intercreditor Agreement, in any amendment of the Revolving Loan
Documents;

(c)             Indebtedness outstanding on the date hereof not to exceed $7.5
million and listed on Schedule 7.03(c) and any refinancings, refundings,
replacements, renewals or extensions (“refinancings”) thereof; provided that (i)
the amount of such Indebtedness is

 

-80-

 

--------------------------------------------------------------------------------



not increased at the time of such refinancing except by an amount equal to the
sum of unpaid accrued interest and the premium paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) the final maturity
of the refinancing Indebtedness shall not be earlier than the final maturity of
the refinanced Indebtedness;

(d)             guarantees of any Loan Party in respect of Indebtedness
otherwise permitted hereunder of any other Loan Party (other than any Parent
Company), and guarantees of any Non-Guarantor Subsidiary in respect of
Indebtedness otherwise permitted hereunder of any other Non-Guarantor
Subsidiary;

(e)              obligations (contingent or otherwise) of any Loan Party or any
Mexican Subsidiary existing or arising under any Swap Contract; provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of hedging risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;

(f)             Indebtedness (i) in respect of Capital Lease Obligations or
Indebtedness incurred to provide all or a portion of the purchase price or cost
of construction or development of fixed or capital assets or software within the
limitations set forth in Section 7.01(j); provided that the aggregate amount of
all such Indebtedness incurred in any Fiscal Year shall not exceed $11.5 million
or (ii) arising out of the refinancing, extension, renewal or refunding of any
such Indebtedness, provided that the principal amount of such Indebtedness is
not increased and such Indebtedness is not secured by any additional assets;
provided that the aggregate amount of all such Indebtedness at any one time
outstanding under this Section 7.03(f) shall not exceed $28.7 million;

(g)             Indebtedness of one or more Mexican Subsidiaries in an aggregate
principal amount of not more than $11.5 million at any time outstanding;

(h)             unsecured Guarantees of Indebtedness and other obligations of
Foreign Subsidiaries, in an aggregate amount not to exceed $57.5 million at any
time outstanding;

(i)              other unsecured Indebtedness in an aggregate principal amount
not to exceed $40.0 million at any time outstanding;

(j)             Indebtedness incurred by the recipient of an Investment
permitted by Section 7.02(c) in respect of such Investment;

(k)              performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

(l)             Indebtedness of any Loan Party that was assumed in connection
with a Permitted Acquisition, which Indebtedness was in existence at the time of
such Permitted Acquisition and not incurred in contemplation thereof, in an
aggregate amount not to exceed $28.7 million at any time outstanding, and
refinancings, renewals or extensions of

 

-81-

 

--------------------------------------------------------------------------------



any such Indebtedness that do not increase the outstanding principal amount
thereof except for accrued interest, premium and reasonable fees and expenses;

(m)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of the incurrence thereof;

(n)             indemnification, adjustment of purchase price, earn-out or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Subsidiary or Equity Interests of a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that (i) the amount of such
obligations in excess of $23.0 million at any one time outstanding included on
the face of the balance sheet of Holdings or any of its Subsidiaries shall not
be permitted under this clause (n) and (ii) in the case of a disposition, the
maximum aggregate liability in respect of all such obligations outstanding under
this clause (n) shall at no time exceed the gross proceeds actually received by
the Borrower and the Subsidiaries in connection with such disposition;

(o)             Indebtedness incurred solely to fund the purchase of the
properties identified on Schedule 7.03(o);

(p)             Indebtedness in respect of insurance premium financing by the
Borrower and its Subsidiaries;

(q)             Indebtedness under Treasury Management Agreements in the
ordinary course of business;

(r)             Indebtedness of any Loan Party to any current or former
employee, officer or director, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests permitted by
Section 7.06(d); and

(s)             Indebtedness incurred in connection with the financing of a
Permitted Acquisition or any refinancing of Indebtedness incurred under this
clause (s); provided that (i) any Indebtedness incurred under this clause (s)
shall be unsecured at all times during the term of this Agreement and shall be
subordinated to the Obligations on terms that are reasonably satisfactory to the
Administrative Agent, (ii) the scheduled maturity of such Indebtedness shall not
be prior to the date that is six months following the Maturity Date and (iii) no
payment thereon shall, in any event, be permitted to be made if an Event of
Default exists at the time of such intended payment or would result from such
payment.

7.04       Fundamental Changes. Shall not, and shall not permit any other Loan
Party or Mexican Subsidiary to, merge, amalgamate, dissolve, liquidate or
consolidate with or into another Person, or dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person

 

-82-

 

--------------------------------------------------------------------------------



other than in the Transactions, except that, so long as no Event of Default
exists or would result therefrom:

(a)              any Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower; provided that (x) the Borrower shall be the continuing or
surviving Person or (y) the resulting, surviving or transferee Person (the
“Successor Company”) will be a corporation, a limited partnership or a limited
liability company organized and existing under the laws of the State of Delaware
and the Successor Company (if not the Borrower) will expressly assume, by an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, all of the Obligations of the Borrower under any of the
Loan Documents to which it is a party, or (ii) any one or more other
Subsidiaries, provided that (x) when any Subsidiary Guarantor is merging with
another Subsidiary, a Subsidiary Guarantor shall be the continuing or surviving
Person and (y) when any Mexican Subsidiary is merging with another Subsidiary, a
Mexican Subsidiary or a Subsidiary Guarantor shall be the continuing or
surviving Person;

(b)             (x) any Mexican Subsidiary or Subsidiary of a Mexican Subsidiary
may merge, amalgamate or consolidate with another Mexican Subsidiary so long as
a Mexican Subsidiary is the surviving entity and (y) any Canadian Subsidiary of
Foamex Canada may merge, amalgamate or consolidate with Foamex Canada so long as
Foamex Canada is the surviving entity;

(c)              any Subsidiary may consummate a merger, amalgamation,
consolidation or disposition, the purpose of which is to effect an Asset Sale
permitted pursuant to Section 7.05; and

(d)              any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) in one or a series
of transactions to the Borrower or to another Subsidiary; provided that (i) if
the transferor in such a transaction is a Subsidiary Guarantor, then the
transferee must be either the Borrower or a Subsidiary Guarantor, (ii) if the
transferor in such transaction is a Mexican Subsidiary, then the transferee must
be the Borrower, a Subsidiary Guarantor or another Mexican Subsidiary and (iii)
any such disposition of assets of Foamex Canada shall only be made to the
Borrower.

7.05       Asset Sales. Shall not, and shall not permit any other Loan Party or
Mexican Subsidiary to, make any Asset Sales or enter into any agreement to make
any Asset Sales, except:

(a)             Asset Sales of obsolete, worn out, idle or excess property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b)             transactions permitted by Section 7.02, Section 7.04 and Section
7.06;

(c)             licensing of intellectual property and leases or subleases of
property, in each case in the ordinary course of business (or in the case of
real property, no longer being used for such Person’s business);

 

-83-

 

--------------------------------------------------------------------------------



(d)             Asset Sales by the Borrower or any Subsidiary to the Borrower or
another Subsidiary; provided that (i) if the transferor in such a transaction is
the Borrower or a Subsidiary Guarantor, then the transferee must either be the
Borrower or a Subsidiary Guarantor and (ii) if the transferor in such
transaction is a Mexican Subsidiary, then the transferee must be the Borrower, a
Subsidiary Guarantor or another Mexican Subsidiary;

(e)             the sale of the real properties and other properties and assets
listed on Schedule 7.05;

(f)             Asset Sales by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05, provided that (i) at the time of such Asset
Sales, no Event of Default shall exist or would result from such Asset Sales,
(ii) the aggregate fair market value of all property disposed of in reliance on
this clause (f) (as determined in good faith by the Borrower) in any fiscal year
shall not exceed $10.0 million; provided, however, that (x) if the aggregate
amount of Asset Sales made in any fiscal year shall be less than the maximum
amount of Asset Sales permitted under this clause (f) for such fiscal year
(before giving effect to any carryover), then an amount of such shortfall may be
added to the amount of Asset Sales permitted under this clause (f) for the
immediately succeeding (but not any other) fiscal year and (y) in determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be from the amount allocated to such fiscal year
(before giving effect to any carryover); and (iii) the purchase price paid for
such asset shall be paid to Borrower or such Subsidiary at least 75% in cash or
Cash Equivalents;

(g)             Asset Sales of property to the extent that (i) such property is
exchanged for, or for credit against the purchase price of, similar replacement
property or (ii) the proceeds of such Asset Sale are promptly applied to the
purchase price of such replacement property; and

(h)             transactions permitted by Section 7.09.

To the extent (x) the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral or (y) any Collateral is sold as
permitted by this Section 7.05, such Collateral (unless sold to the Borrower or
a Guarantor, and only to the extent that the Liens of the First Lien Secured
Parties and the Revolving Secured Parties on such Collateral is released on the
same terms) shall be sold free and clear of the Liens created by the Security
Documents, and, so long as the Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 7.05, the Agents shall take all actions
they deem appropriate or reasonably requested by the Borrower in order to effect
the foregoing.

7.06       Restricted Payments. Shall not, and shall not permit any other Loan
Party or Mexican Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, except that:

 

-84-

 

--------------------------------------------------------------------------------



(a)             (i) each Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor, and (ii) each Mexican Subsidiary may make
Restricted Payments to any Mexican Subsidiary;

(b)              each Loan Party and Mexican Subsidiary may declare and make
dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Capital Stock) of such Person ratably to the holders of
its Equity Interests;

(c)             (A) to the extent actually used by any Parent Company to pay
such taxes, costs and expenses, payments by the Borrower to or on behalf of such
Parent Company in an amount sufficient to pay franchise taxes and other Taxes
and other fees and expenses required to maintain the legal existence of such
Parent Company and (B) payments by the Borrower to or on behalf of any Parent
Company in an amount sufficient to pay out-of-pocket legal, accounting and
filing costs and other expenses in the nature of overhead in the ordinary course
of business of such Parent Company, in the case of clauses (A) and (B) in an
aggregate amount not to exceed $2.5 million in any fiscal year;

(d)             so long as no Event of Default exists or would result after
giving effect thereto on a pro forma basis, payments to any Parent Company to
permit such Parent Company, and the subsequent use of such payments by such
Parent Company, to repurchase or redeem Qualified Capital Stock of such Parent
Company held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of Holdings or any Subsidiary thereof, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed, in any fiscal year of the Borrower, $2.5 million;

(e)              Permitted Tax Distributions (excluding any amounts
distributable under clause (c)) to any Parent Company, so long as such Parent
Company uses such distributions to pay its Taxes; and

(f)              Foamex Canada may effect the return of capital in respect of,
or the repurchase, redemption or acquisition from the Borrower of any of, the
stock of Foamex Canada owned by the Borrower; provided that any such return of
capital, repurchase, redemption or acquisition shall only be consummated by
Foamex Canada to the extent that the Borrower or Foamex Canada would incur
negative tax consequences if Foamex Canada were to dividend monies to the
Borrower instead of distributing monies to the Borrower by means of such return
of capital, repurchase, redemption or acquisition.

 

7.07

Change in Nature of Business.

(a)              Shall not permit any Parent Company to (i) own any properties,
other than its direct or indirect ownership of the Equity Interests of its
Subsidiaries, (ii) engage in any business or operations other than those
incidental to its direct or indirect ownership of the Equity Interests of its
Subsidiaries; provided that any Parent Company may engage in those activities
that are incidental to (A) the maintenance of its corporate existence in
compliance with applicable law, (B) legal, tax and accounting matters in
connection with any of the foregoing or following activi-

 

-85-

 

--------------------------------------------------------------------------------



ies, (C) the entering into, and performing its obligations under the Transaction
Documents to which it is a party, (D)  the issuance, sale or repurchase of its
Equity Interests to the extent permitted under this Agreement, (E) dividends or
distributions on its Equity Interests, (F) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (G) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (H) the retention of (and the entry into, and exercise of
rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (I) the performance of
obligations under and compliance with its Organization Documents, or any
applicable law, ordinance, regulation, rule, order, judgment, decree or permit,
including as a result of or in connection with the activities of its
Subsidiaries, (J) the incurrence and payment of its operating and business
expenses and any taxes for which it may be liable, (K) making loans to or other
Investments in the Borrower or any other Loan Party that is a Wholly Owned
Subsidiary of the Borrower as and to the extent not prohibited by this
Agreement, or (iii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (A) nonconsensual obligations
imposed by operation of law, (B) pursuant to the Loan Documents, the Revolving
Loan Documents and the First Lien Loan Documents to which it is a party,
(C) obligations with respect to its Equity Interests, (D)Indebtedness owed to
the Borrower or any Subsidiary Guarantor as and to the extent not prohibited by
this Agreement, (E) other liabilities and obligations not constituting
Indebtedness permitted in clause (ii) above and (F) unsecured guaranties of the
obligations listed on Schedule 7.07.

(b)              Shall not, and shall not permit any Subsidiary to engage
(directly or indirectly) in any business other than those businesses in which
the Borrower and its Subsidiaries are engaged on the Closing Date (or which are
reasonably related thereto or are reasonable extensions thereof).

7.08       Transactions with Affiliates. Shall not, and shall not permit any
other Loan Party or Mexican Subsidiary to, enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate, other
than on terms and conditions not materially less favorable to the Borrower or
such Loan Party or Mexican Subsidiary as would reasonably be obtained by the
Borrower or such Loan Party or Mexican Subsidiary at that time in an
arm’s-length transaction with a Person other than an Affiliate, except that the
following shall be permitted:

(a)             Restricted Payments permitted by Section 7.06;

(b)             Investments permitted by Sections 7.02(b), (c), (e), (g), (j)
and (l);

(c)             reasonable director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;

(d)             transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;

 

-86-

 

--------------------------------------------------------------------------------



(e)              consummation of the Transactions in accordance with the
Transaction Documents;

(f)              Asset Sales permitted by Section 7.05(d);

(g)             transactions (x) between or among the Borrower and/or one or
more Loan Parties (other than any Parent Company) or (y) between or among the
Parent Companies; and

(h)             transactions among the Mexican Subsidiaries.

7.09       Sales and Leasebacks. Shall not, and shall not permit any other Loan
Party or Mexican Subsidiary to, enter into any arrangement with any Person
providing for the leasing by the Borrower or any Loan Party or Mexican
Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Loan Party or Mexican Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or such Loan Party or Mexican Subsidiary, except for (a) a sale of real
or personal property made for cash consideration in an amount not less than the
cost of such real or personal property and consummated within 90 days after the
Borrower or any Loan Party or Mexican Subsidiary acquires or completes the
construction of such property, and (b) the sale and contemporaneous leaseback of
any real or personal property for cash consideration, in an aggregate amount not
less than the fair market value (as determined in good faith by the Borrower);
provided, however, that the aggregate amount of lease payments in any fiscal
year in respect of assets sold under transactions pursuant to clauses (a) and
(b) shall not exceed $5.0 million in any fiscal year (excluding lease payments
in respect of the assets listed on Schedule 7.09 hereto).

7.10       Clauses Restricting Subsidiary Distributions. Shall not, and shall
not permit any other Loan Party to, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any Subsidiary Guarantor or (b) make loans or advances to, or other
Investments in, the Borrower or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any encumbrance or restriction pursuant
to applicable law or an agreement in effect at or entered into on the Closing
Date or pursuant to the Plan of Reorganization, (iii) any encumbrance or
restriction with respect to a Subsidiary or any of its Subsidiaries pursuant to
an agreement relating to any obligation incurred by such Subsidiary prior to the
date on which such Subsidiary was acquired by the Borrower (other than
Indebtedness incurred as consideration in, in contemplation of, or to provide
all or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Subsidiary
was acquired by the Borrower) and outstanding on such date, which encumbrance or
restriction is not applicable to the Borrower or its Subsidiaries or the
properties or assets of the Borrower or its Subsidiaries (other than the
Subsidiary, or the property or assets of the Subsidiary so acquired, or any
Subsidiary thereof or the property or assets of any such Subsidiary), (iv) any
encumbrance or restriction pursuant to an agreement effecting a refinancing or
replacement of Indebtedness incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this Section 7.10 or this clause

 

-87-

 

--------------------------------------------------------------------------------



(iv) or contained in any amendment to or replacement of an agreement referred to
in clause (i), (ii) or (iii) of this covenant or this clause (iv), provided,
however, that the encumbrances and restrictions contained in any such
refinancing or replacement financing agreement or amendment are not materially
less favorable taken as a whole, as determined by the Borrower in good faith, to
the Lenders than the encumbrances and restrictions contained in such predecessor
agreement, (v) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(vi) any encumbrances or restrictions applicable solely to a Foreign Subsidiary
and contained in any agreement governing debt incurred by any Foreign
Subsidiary; (vii) restrictions on the transfers of assets pursuant to the
documentation governing a Lien permitted by Section 7.01; and (viii) any
encumbrance or restriction arising under or in connection with any agreement or
instrument governing Capital Stock of any Person other than a Wholly Owned
Subsidiary that is acquired after the Closing Date.

7.11       Market Regulations. Shall not use the proceeds of the Loans, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refinance indebtedness originally incurred for such purpose.

7.12       Financial Covenant. Shall not permit the Leverage Ratio, as of the
last day of any Test Period ending during any period set forth in the table
below, to exceed the ratio set forth opposite such period in the table below:

 

Date

Ratio

Closing Date – September 30, 2007

6.00 to 1.00

October 1, 2007 – September 28, 2008

5.75 to 1.00

September 29, 2008 – September 27, 2009

5.25 to 1.00

September 28, 2009 – October 3, 2010

4.75 to 1.00

October 4, 2010 and thereafter

4.00 to 1.00

 

 

7.13

[Reserved].

7.14       Modifications of Organization Documents and Other Documents,
Prepayment of Subordinated Indebtedness, Etc. Shall not, and shall not permit
any other Loan Party to directly or indirectly:

(a)              amend or modify, or permit the amendment or modification of,
any provision of any Transaction Document or the documents governing the Equity
Contribution or any Indebtedness of any Loan Party (other than in each case any
First Lien Loan Document or Revolving Loan Document, which may be amended or
modified, except to the extent prohibited by the Intercreditor Agreement), in
each case in any manner that is adverse in any material respect to the interests
of the Lenders;

(b)             terminate, amend, modify or change any of its Organization
Documents (including (x) by the filing or modification of any certificate of
designation and (y) any election to treat any Pledged Interests (as defined in
the Security Agreement) as a “secu-provided that Holdings may issue Qualified
Capital Stock, so long as such issuance is not prohibited by any provision of
this Agreement, and may amend its Organization Documents to authorize any such
Qualified Capital Stock; or

 

-88-

 

--------------------------------------------------------------------------------



rity” under Section 8-103 of the UCC other than concurrently with the delivery
of certificates representing such Pledged Interests or a control agreement to
the Collateral Agent) or any agreement to which it is a party with respect to
its Equity Interests (including any stockholders’ agreement), other than any
such amendments, modifications or changes which are not adverse in any material
respect to the interests of the Lenders; provided that Holdings may issue
Qualified Capital Stock, so long as such issuance is not prohibited by any
provision of this Agreement, and may amend its Organization Documents to
authorize any such Qualified Capital Stock; or

(c)             make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of, or any prepayment or redemption as a
result of any asset sale, change of control or similar event of, any
Subordinated Indebtedness, except as otherwise permitted by this Agreement.

7.15       Change in Fiscal Year. Shall not, and shall not permit any other Loan
Party to, make any change in its fiscal year.

7.16       Anti-Terrorism Law; Anti-Money Laundering. Shall not, and shall not
permit any other Loan Party or Subsidiary to:

(a)              directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Section 5.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.16); or

(b)              knowingly cause or permit any of the funds of such Loan Party
that are used to repay the Loans to be derived from any unlawful activity with
the result that the making of the Loans would be in violation of any applicable
law.

7.17       Embargoed Person. Shall not knowingly cause or permit (a) any of the
funds or properties of the Loan Parties that are used to repay the Loans to
constitute property of, or be beneficially owned directly or indirectly by, any
Person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List
of Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or
on any other similar list maintained by OFAC pursuant to any authorizing statute
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Order or applicable law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by applicable law, or the Loans made by the Lenders would be in
violation of applicable law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or

 

-89-

 

--------------------------------------------------------------------------------



indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable law or the Loans are in violation of applicable law.

7.18       No Further Negative Pledge. Shall not, and shall not permit any other
Loan Party to, enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of the Borrower or any other Loan Party to
create, incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, to secure the
Secured Obligations, or which requires the grant of any security for an
obligation if security is granted to secure the Secured Obligations, except the
following: (1) this Agreement, the other Loan Documents, the Revolving Loan
Documents and the First Lien Loan Documents; (2) covenants in documents creating
Liens permitted by Section 7.01 prohibiting further Liens on the properties
encumbered thereby; (3) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Secured Obligations; and (4) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.05 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or other Loan Party, (d) restricts sublicensing or
assignment of any license governing an interest licensed to the Borrower or such
other Loan Party, (e) exists in any agreement in effect at the time such other
Loan Party becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary or (f) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3) or (4)(d); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

 

7.19

Confirmation Order and Plan of Reorganization.

(a)              No Loan Party shall, or shall suffer or permit any of its
Subsidiaries to, at any time seek, consent to or suffer to exist any
modification, stay, vacation or amendment of the Confirmation Order, except for
modifications and amendments mutually agreed to by the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld).

(b)              No Loan Party shall, or shall suffer or permit any of its
Subsidiaries to, amend, modify or waive any provision of the Plan of
Reorganization, except for amendments, modifications and waivers mutually agreed
to by the Borrower and the Administrative Agent (such consent not to be
unreasonably withheld).

7.20       Acquisitions. No Loan Party shall purchase or otherwise acquire (in
one or a series of related transactions) any assets constituting a business unit
or division or line of business of, or Equity Interests representing a majority
of the outstanding Equity Interests or voting power of the Voting Stock of, any
Person (or agree to do any of the foregoing at any future time), except for
Permitted Acquisitions , acquisitions permitted by Section 7.02(k) and

 

-90-

 

--------------------------------------------------------------------------------



the acquisition contemplated by Schedule 7.02(l).

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default. Any of the following shall constitute an “Event of Default”:

(a)              Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within three Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)              Specific Covenants. (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.05 (with respect to the Borrower), 6.11 or Article VII of this Agreement
(other than Sections 7.08, 7.10 and7.18) or (ii) an “Event of Default” under and
as defined in any Mortgage or Security Agreement shall have occurred and be
continuing; or

(c)              Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days (or, with respect to Section 7.08, 5 Business
Days) after notice thereof is given by any Loan Party, any Agent or any Lender
(including by any Loan Party under Section 6.03); or

(d)             Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made in any
material respect; or

(e)              Cross-Default/Acceleration. Any Loan Party or any Mexican
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment or otherwise, and giving effect to any applicable
grace period) in respect of any Indebtedness (other than Indebtedness hereunder
or under the Guaranty) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $23.0 million,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity;
provided, that defaults under the Revolving Loan

 

-91-

 

--------------------------------------------------------------------------------



Documents or the First Lien Term Loan Documents will not be an Event of Default
under the Loan Documents unless such default under the Revolving Loan Documents
or the First Lien Term Loan Documents (i) is a payment default or (ii) results
in the acceleration of the Revolving Obligations or the First Lien Term
Obligations, as the case may be; or

(f)             Insolvency Proceedings, Etc. Any Loan Party or any of the
Mexican Subsidiaries institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
interim receiver, monitor, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, monitor, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)             Inability to Pay Debts; Attachment. (i) Any Loan Party or any of
the Mexican Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h)             Judgments. There is entered against any Loan Party or any of the
Mexican Subsidiaries one or more final judgments or orders by a court or
Governmental Authority for the payment of money in an aggregate amount exceeding
$5.8 million (to the extent not covered by insurance issued by a reputable
third-party insurer that has not disclaimed coverage), and any such judgment or
order shall not have been vacated, discharged, stayed or fully bonded pending
appeal for a period of 45 consecutive days; or

(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan (or a similar event occurs with respect to a Foreign Plan)
which has resulted or could reasonably be expected to result in liability of the
Loan Parties and their Subsidiaries in an aggregate amount in excess of $8.7
million or the imposition of a Lien or a security interest on any assets of any
Loan Party or any of their Subsidiaries under Section 401(a)(29) of the Code or
Section 412(n) of the Code (or, for years which the PPA applies to any Pension
Plan, Section 430(k) of the Code) or under Section 4068 of ERISA or other
applicable law, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan or Foreign Plan in an aggregate amount in excess of
$8.7 million, or (iii) with respect to any Pension Plan of Foamex Canada, Foamex
Canada fails to pay or remit when due any amount for which it is liable in
respect of such Pension Plan or any Lien arises with respect to such Pension
Plan (save for any Lien with respect to contribution amounts not yet due or
delinquent that arise under the PBA or other applicable Canadian

 

-92-

 

--------------------------------------------------------------------------------



legislation) in an aggregate amount in excess of $1.5 million, which amount is
not paid or remitted within 10 Business Days following its due date, or which
Lien is not discharged and terminated within 10 Business Days of its creation;
or

)j)             Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted by Section 7.04 or 7.05) or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document except by reason of
payment in full of all Obligations, or purports to revoke, terminate or rescind
any provision of any Loan Document except pursuant to the express terms thereof;
or

(k)              Change of Control. There occurs any Change of Control; or

(l)              Collateral. Any security interest and Lien purported to be
created by any Security Document as to any property of the Loan Parties having
an aggregate value exceeding $5.0 million shall cease to be in full force and
effect, or shall cease to give the Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected Second
Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document)) in favor of
the Collateral Agent, or any security interest and Lien purported to be created
by any Security Document on such property shall be asserted by any Loan Party
not to be a valid, perfected, second priority (except as otherwise expressly
provided in this Agreement (including as a result of a transaction permitted by
Section 7.04 or 7.05) or such Security Document) security interest in or Lien on
the Collateral covered thereby and such failure continues for 5 Business Days
after notice thereof is given by any Loan Party, any Agent or any Lender
(including by any Loan Party under Section 6.03); or

(m)             Invalidation. (i) Any Loan Party shall attempt to invalidate,
reduce or otherwise impair the Administrative Agent’s or any Lender’s claims or
rights against any Loan Party or to subject any collateral securing any such
claims to assessment pursuant to Section 506(c) of the Bankruptcy Code or
(ii) an order is entered by the Bankruptcy Court or the Canadian Bankruptcy
Court which invalidates, reduces or otherwise impairs the Administrative Agent’s
or any Lender’s claims or rights against any Loan Party or impairs, invalidates,
challenges or subordinates any Lien on any collateral securing any such claims
or to subject any collateral securing any such claims to assessment pursuant to
Section 506(c) of the Bankruptcy Code or otherwise; or

(n)              Confirmation Order. The Confirmation Order shall be reversed,
vacated, modified, amended (except for modifications and amendments that are
acceptable to the Administrative Agent, such acceptance not to be unreasonably
withheld) or stayed or a determination shall have been made regarding the
Confirmation Order that is adverse in any material respect to the Administrative
Agent or the Lenders; or

 

-93-

 

--------------------------------------------------------------------------------



(o)              Plan of Reorganization. A Loan Party shall fail to comply with
any material provision of the Plan of Reorganization, and such failure shall
continue for more than the greater of (1) the grace period, if any, therein
specified and (2) 10 Business Days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the earlier of (i) any Loan Party
obtaining actual knowledge of such failure and (ii) any Loan Party receiving
from any Person notice of such failure.

 

8.02

Remedies upon Event of Default.

(a)             If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(i)      declare the commitment of each Lender to make Loans, whereupon such
commitments and obligation shall be terminated;

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(iii)   exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

(b)              Notwithstanding anything to the contrary contained in this
Article VIII, in the event that (I) the Borrower fails to comply with the
requirements of the financial covenant set forth in Section 7.12, and (II) each
Equity Investor shall be the beneficial owner of more than 66 2/3% of the sum of
(i) the number of shares of Voting Stock owned by such Equity Investor on the
date hereof plus (ii) the number of shares of Voting Stock acquired by such
Equity Investor from other Equity Investors minus (iii) the number of shares of
Voting Stock sold by such Equity Investor to other Equity Investors, one or more
Equity Investors may make cash contributions in respect of Qualified Capital
Stock to Holdings or purchase additional Qualified Capital Stock of Holdings
(the net proceeds of which shall be contributed to the Borrower) after the
Closing Date and on or prior to the day that is 10 days after the day on which
financial statements are required to be delivered pursuant to Section 6.01(a) or
(b), as applicable, and the net proceeds of such contributions will, at the
request of Borrower and provided such contribution was not for another specified
purpose (other than prepayment of Indebtedness or funding ordinary course
expenditures, it being understood that such prepayment of Indebtedness shall be
disregarded for purpose of compliance with Section 7.12 at any time where such
equity contribution is also deemed to be Consolidated EBITDA), be deemed to be
an addition to Consolidated EBITDA solely for pur-

 

-94-

 

--------------------------------------------------------------------------------



poses of determining compliance and Pro Forma compliance with such financial
covenant at the end of such fiscal quarter and subsequent periods in which such
fiscal quarter is included in the financial covenant test but not for purposes
of the definition of “Available Equity Issuance Amount” (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) in each four fiscal quarter period,
there shall be a period of at least two fiscal quarters in respect of which no
Specified Equity Contribution is made and (b) the net proceeds of any Specified
Equity Contribution in any quarter shall be the lesser of (x) $20.0 million and
(y) the amount required to cause Borrower to be in compliance with the financial
covenant set forth in Section 7.12.

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

(a)              First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;

(b)              Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause (b) payable to them;

(c)             Third, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause (c) payable to them;

(d)              Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans ratably among the Lenders; and

(e)             Last, the balance, if any, after all of the Obligations then due
have been paid in full, to the Borrower or as otherwise required by Law.

Each Loan Party acknowledges the relative rights, priorities and agreements of
the Secured Parties, the Revolving Secured Parties and the First Lien Secured
Parties, as set forth in the Intercreditor Agreement and this Agreement,
including as set forth in this Section 8.03.

ARTICLE IX

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

9.01       Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent and
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and Collateral

 

-95-

 

--------------------------------------------------------------------------------



Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, Collateral Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Quebec between each Secured Party, taken individually, on
the one hand, and the Collateral Agent, on the other hand, each Loan Party and
each such Secured Party acknowledge and agree with the Collateral Agent that
such Secured Party and the Collateral Agent are hereby conferred the legal
status of solidary creditors of each such Loan Party in respect of all
Obligations owed by each such Loan Party to the Collateral Agent and such
Secured Party hereunder and under the other Loan Documents (collectively, the
“Solidary Claim”) and that, accordingly, but subject (for the avoidance of
doubt) to Article 1542 of the Civil Code of Quebec, each such Loan Party is
irrevocably bound towards the Collateral Agent and each Secured Party in respect
of the entire Solidary Claim of the Collateral Agent and such Secured Party. As
a result of the foregoing, the parties hereto acknowledge that the Collateral
Agent and each Secured Party shall at all times have a valid and effective right
of action for the entire Solidary Claim of the Collateral Agent and such Secured
Party and the right to give full acquittance for it. Accordingly, and without
limiting the generality of the foregoing, the Collateral Agent, as solidary
creditor with each Secured Party, shall at all times have a valid and effective
right of action in respect of the Solidary Claim and the right to give a full
acquittance for same. By its execution of the Loan Documents to which it is a
party, each such Loan Party not a party hereto shall also be deemed to have
accepted the stipulations hereinabove provided. The parties further agree and
acknowledge that such Liens (hypothecs) under the Security Documents and the
other Loan Documents shall be granted to the Collateral Agent, for its own
benefit and for the benefit of the Secured Parties, as solidary creditor as
hereinabove set forth.

 

9.02       Rights as a Lender. The Person serving as the Administrative Agent
and Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent and
Collateral Agent hereunder in its capacity as a Lender. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

9.03       Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

-96-

 

--------------------------------------------------------------------------------



(b)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that such the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c)             shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of their Affiliates that is communicated to or obtained by the Person serving as
an Agent or by any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the such Agent by
the Borrower or a Lender.

No Agent shall be responsible to the Lenders or any of their respective Related
Parties for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the status of any Lender as an Affiliated Lender or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent.

9.04       Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable to the Lenders or any of their respective Related Parties
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

 

-97-

 

--------------------------------------------------------------------------------



9.05       Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agents.

9.06       Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders or such successor shall not have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (b) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

9.07       Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Notwithstanding anything herein to the contrary, each Lender also
acknowledges that the Lien and security interest granted to the Second Lien
Collat-

 

-98-

 

--------------------------------------------------------------------------------



eral Agent pursuant to the Security Documents and the exercise of any right or
remedy by the Second Lien Collateral Agent thereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the Security Documents, the terms
of the Intercreditor Agreement shall govern and control.

9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent and
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent or a Lender hereunder.

9.09       Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
any Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 10.04) allowed in such
judicial proceeding; and

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10       Collateral and Guaranty Matters. The Lenders irrevocably authorize
each of the Administrative Agent and Collateral Agent to, and such Agent shall,
at the request of the Borrower:

 

-99-

 

--------------------------------------------------------------------------------



(a)             release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, (iii) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) owned by a Guarantor upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b)             release or subordinate any Lien on any property granted to or
held by the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 7.01(j), (o) or (s); and

(c)             release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any other Indebtedness of the Borrower unless
and until such Guarantor is (or is being simultaneously) released from its
guaranty with respect to such other Indebtedness.

 

In addition, the Collateral Agent may, in its sole discretion, release such
Agent’s Liens on any Collateral valued at $0.5 million or less (provided that
all such Collateral releases pursuant to this paragraph shall not exceed $2.0
million in the aggregate during the term of this Agreement).

Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Collateral Agent will, at the
Borrower’s expense and provided that the Borrower shall have provided the
Collateral Agent such certifications or documents as the Collateral Agent shall
reasonably request in order to demonstrate compliance with the provisions of
this Agreement described above, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the security interest granted under the Security
Documents, or to release such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents.

ARTICLE X

 

MISCELLANEOUS

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

-100-

 

--------------------------------------------------------------------------------



(a)              extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);

(b)             (A) change the scheduled final maturity of any Loan,
(B) postpone the date for payment of any interest or fees payable hereunder,
(C) reduce the amount of, waive or excuse any such payment or (D) postpone the
scheduled date of expiration of any Commitment, in any case, without the written
consent of each Lender directly affected thereby;

(c)             reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document or change the form or currency of payment without
the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (c));

(d)              change Section 2.11 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(e)              change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, other than to increase such percentage or number
or to give any additional Lender or group of Lenders such right to waive, amend
or modify or make any such determination or grant any such consent;

(f)              change any provision of Section 10.06 in a manner which would
restrict the ability of any Lender to assign any of its rights or obligations
hereunder without the written consent of each Lender;

(g)              other than in a transaction permitted under Section 7.05,
except as required by the Intercreditor Agreement or as otherwise provided in
any other Loan Document, release all or substantially all of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender;

(h)              other than in a transaction permitted under Section 7.05,
except as required by the Intercreditor Agreement or as otherwise provided in
any other Loan Document, release any Parent Company from the Guaranty without
the written consent of each Lender; or

(i)              other than in a transaction permitted under Section 7.05,
except as required by the Intercreditor Agreement or as otherwise provided in
any other Loan Document, release any Significant Subsidiary that is a Guarantor
from the Guaranty without the written consent of each Lender;

 

-101-

 

--------------------------------------------------------------------------------



provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other Loan
Document; (ii) Section 10.06(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the limitations set forth in each Affiliated Lender
Agreement shall apply to any amendment, modification, waiver or consent.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
and such Defaulting Lender’s Loans shall not be considered in the determination
of whether such approval has been obtained, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all non-consenting Lenders required to obtain
such consent with one or more Eligible Assignees in accordance with Section
10.13, so long as at the time of such replacement each such new Lender consents
to the proposed change, waiver, discharge or termination.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

10.02

Notices; Effectiveness; Electronic Communication.

(a)              Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile

 

-102-

 

--------------------------------------------------------------------------------



as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)     if to the Borrower, the Administrative Agent, the Collateral Agent, the
Documentation Agent or the Syndication Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)             Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)             The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DE-

-103-

 

--------------------------------------------------------------------------------



FECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties ”) have any liability to any Loan
Party or any Lender for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)              Change of Address, Etc. Each of the Borrower, the
Administrative Agent and the Collateral Agent may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Collateral Agent.

(e)             Reliance by Administrative Agent, the Collateral Agent and
Lenders. The Administrative Agent, the Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing or
Conversion Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent or the Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

10.03     No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04

Expenses; Indemnity; Damage Waiver.

(a)              Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by each Agent and the Lead Arrangers (including
the reasonable fees, charges and disbursements of counsel for any Agent and one
local counsel per jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the

 

-104-

 

--------------------------------------------------------------------------------



transactions contemplated hereby or thereby shall be consummated) and the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and (ii) all reasonable fees, charges and disbursements of one separate
counsel for all Lenders in connection with the enforcement of this Agreement and
the other Loan Documents, including during any workout or restructuring.

(b)             Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Agent (and any sub-agent thereof), each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Material on, at,
under or from any property owned, leased, operated or used by the Borrower or
any of the Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or threatened claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its Affiliates and the respective
officers, directors, employees, attorneys, agents and advisors of such
Indemnitee and its Affiliates or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, and provided further
that Article 3 (instead of this Section 10.04) shall govern indemnity with
respect to the matters addressed in such Article (including, without limitation,
Taxes).

(c)             Reimbursement by Lenders. To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section 10.04 to be paid by it to each Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent, the Control Agent or such Related Party, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-

 

-105-

 

--------------------------------------------------------------------------------



agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent or the Control Agent in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).

(d)              Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)              Payments. All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.

(f)              Survival. The agreements in this Section 10.04 shall survive
the resignation of the Administrative Agent and the Collateral Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.06

Successors and Assigns.

(a)              Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section
10.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.06, (iii) by way of pledge or assignment

 

-106-

 

--------------------------------------------------------------------------------



of a security interest subject to the restrictions of subsection (f) of this
Section 10.06, or (iv) to an SPC in accordance with the provisions of subsection
(h) of this Section 10.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)             Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

(i)     except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment or the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment, is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than the lesser of (x) $1.0 million and (y) all
Commitments and Loans held by the assigning Lender with respect to Commitments
and Loans unless, in each case, each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned; and

(iii)   the parties of each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this

 

-107-

 

--------------------------------------------------------------------------------



Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver the applicable
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section 10.06.

(c)             Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by only the Borrower and by any Lender (with respect to itself
only) at any reasonable time and from time to time upon reasonable prior notice.

(d)              Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; provided that such Lender may agree that it will not, without
the consent of such Participant, agree to any amendment, modification or waiver
described Section 10.01(b) or (c), to the extent affecting such Participant.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01 (b) or
(c) that affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements of those sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment Pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender.

 

-108-

 

--------------------------------------------------------------------------------



(e)             Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed); provided that, for purposes of this clause
(e), entering into this Agreement or other Loan Document shall not be construed
as providing such consent. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each participation and each Participant to which the
Borrower has so consented, from time to time (the “Participant Register”). The
entries in the Participant Register shall be conclusive in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as a Participant hereunder for all purposes of this Agreement.
The Participant Register shall be available for inspection by only the Borrower
and by any Lender (with respect to its participations only) at any reasonable
time and from time to time upon reasonable prior notice.

(f)              Certain Pledges. Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including (i)
any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g)             Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)              Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.10(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section

 

-109-

 

--------------------------------------------------------------------------------



3.01 or 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document
(but excluding Section 10.06(c)), remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its discretion), assign all or any portion of its right
to receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.

 

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, trustees employees, agents, advisors and representatives, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, unless prohibited by any
Law, shall use reasonable efforts to notify the Borrower in advance of any
disclosure pursuant to this clause (c) but only to the extent reasonably
practicable under the circumstances and on the understanding that neither the
Administrative Agent nor any Lender shall incur any liability for failure to
give such notice, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Contract with Holdings,
the Borrower or any Subsidiary, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, at any time that the Borrower or any Subsidiary is
not a reporting company, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to

-110-

 

--------------------------------------------------------------------------------



maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.08     Right of Setoff. Subject to the Intercreditor Agreement, if an Event
of Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-111-

 

--------------------------------------------------------------------------------



10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any borrowing of Loans, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and such amounts or compensation do not affect Lenders generally,
or if any Lender is a Defaulting Lender or a non-consenting Lender as provided
in Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(a)             the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)             such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amount pursuant to Section
2.03(i));

(c)             in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)             such assignment does not conflict with applicable Laws.

 

-112-

 

--------------------------------------------------------------------------------



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14

Governing Law, Jurisdiction; Etc.

(a)             GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)              SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)              WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)              SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-113-

 

--------------------------------------------------------------------------------



10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

10.17     Acknowledgment of Liens. The Borrower hereby acknowledges and agrees
that each of the Security Documents entered into in connection herewith creates
a separate Lien on the Collateral in favor of the Secured Parties, the Revolving
Secured Parties and the First Lien Secured Parties, respectively.

10.18     Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Loan Party agrees that its obligation in respect of any Original Currency
due from it hereunder or under any other Loan Document to which it is party
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or that could have been so
purchased is less than the amount originally due in the Original Currency, each
Loan Party agrees as a separate obligation and notwithstanding any such payment
or judgment to indemnify the Administrative Agent and the Lenders against such
loss. The term “rate of exchange” in this Section 10.18 means the spot rate at
which the Administrative Agent, in accordance with normal practices, is able on
the relevant date to purchase the Original Currency with the Second Currency,
and includes any premium and costs of exchange payable in connection with such
purchase.

 

-114-

 

--------------------------------------------------------------------------------



10.19     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and Holdings each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers, on the other hand, and each
of the Borrower and Holdings is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and each
Joint Lead Arranger is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, Holdings or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any of the Joint Lead
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or Holdings with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or Joint Lead
Arranger has advised or is currently advising the Borrower, Holdings or any of
their respective Affiliates on other matters) and neither the Administrative
Agent nor any of the Joint Lead Arrangers has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent
nor any of the Joint Lead Arrangers has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent and the Joint Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
Holdings hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

[Signature Pages Follow]

 

-115-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

FOAMEX L.P.

 

 

By:

FMXI, LLC, its Managing General Partner

 

By:

/s/ George L. Karpinski

 

Name:

George K. Karpinski

 

Title:

Vice President

FOAMEX INTERNATIONAL INC.

 

By:

/s/ George L. Karpinski

 

Name:

George K. Karpinski

 

Title:

Senior Vice President

 

S-1

 

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as

 

Administrative Agent and Collateral Agent

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

S-2

 

--------------------------------------------------------------------------------



BANK OF AMERICA BRIDGE LLC,

as a Lender

 

By:

/s/ David H. Strickert

 

Name:

David H. Strickert

 

Title:

Senior Vice President

 

 

S-3

 

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMITMENTS

 

Lender

Loan
Commitment

Total Commitment

Bank of America Bridge LLC

$105,000,000

60.000000000%

Morgan Stanley Senior Funding, Inc.

$35,000,000

20.000000000%

Barclays Capital

$35,000,000

20.000000000%

Total

$175,000,000

100.000000000%

 

 

Sch 2.01-1

 

--------------------------------------------------------------------------------



SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

Foamex L.P.

1000 Columbia Avenue

Linwood, PA 19061-3997

Attention: George L. Karpinski

Telephone: 610-859-3107

Facsimile: 610-859-3032

Electronic Mail: gkarpinski@foamex. com

Copies of material notices, including notices of any Default, to the same postal
address to:

Attention: Gregory J. Christian

Telephone: 610-859-3030

Facsimile: 610-859-2948

Electronic Mail: gchristian@foamex.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention: Melissa Mullis

Telephone: 704-386-9372

Facsimile: 704-264-2445

Electronic Mail: Melissa.mullis@bankofamerica.com

Payment Instructions:

Bank of America, N.A.

New York, NY

ABA # 026 009 593

Account No.: 1366212250600

Account Name: Credit Services Charlotte

Ref: Foamex L.P.

 

Sch 10.02-1

 

--------------------------------------------------------------------------------



Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

101 North Tryon Street

Mail Code: NC1-001-15-14

Charlotte, NC 28255

Attention: Mollie Canup

Telephone: 704-387-5449

Facsimile: 704-409-0011

Electronic Mail: Mollie.S.Canup @bankofamerica.com

 

 

Sch 10.02-2

 

 